Exhibit 10.1

 

GRAPHIC [g36871kg01i001.jpg]

[g36871kg01i002.jpg]

 

REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT

 

THIS AGREEMENT is entered into this 29th day of January, 2019, between MB
Financial Bank, N.A. (the “Lender”) and J.V.B. Financial Group, LLC (the
“Broker/Dealer”). This Agreement shall not be effective or deemed to constitute
a satisfactory subordination agreement under Appendix D to Rule 15c3-1 under the
Securities Exchange Act of 1934, as amended (the “Act” or “SEA”), unless and
until the Financial Industry Regulatory Authority (“FINRA”) has found the
Agreement acceptable as to form and content.

 

1.                                      GENERAL

 

(a) Subject to the terms and conditions hereinafter set forth, the Lender agrees
that from time to time between the date first written above and the 10th day of
April, 2020 (the “Credit Period”) it will lend to the Broker/Dealer sums of
money on a revolving basis (each an “Advance”, collectively “Advances”) which,
in the aggregate principal amount outstanding at any one time, shall not exceed
Seventeen Million Five Hundred Thousand Dollars ($17,500,000) (the “Credit Line”
or “Commitment Amount”).

 

(b) During the Credit Period, the Broker/Dealer may utilize the Credit Line  (as
then in effect) by borrowing and/or prepaying outstanding Advances, in whole or
in part, and reborrowing, all in accordance with the terms and provisions
hereof. Each Advance shall be in the aggregate amount of One Million Dollars
($1,000,000) or higher integral multiple of Five Hundred Thousand Dollars
($500,000), or such lesser amount as would bring the total principal amount
advanced by Lender to Broker/Dealer to the Commitment Amount.

 

(c) The Broker/Dealer is obligated to repay the aggregate unpaid principal
amount of all Advances on or before the 10th day of April, 2021 (the “Scheduled
Maturity Date”).  No Advance shall be considered equity (for purposes of
Appendix D of Rule 15c3-1 under the Act) despite the length of the initial term
of any Advance.

 

(d) The obligation of the Broker/Dealer to repay the aggregate unpaid principal
amount of the Advances shall be evidenced by a promissory note of the
Broker/Dealer (the “Revolving Note”) in substantially the form attached hereto
as Exhibit A (with the blank spaces appropriately completed), payable to the
order of the Lender, for an amount not exceeding in the aggregate the Credit
Line and bearing interest at rates to be agreed upon by the Broker/Dealer and
the Lender at the time of any Advance.  The Revolving Note shall be dated, and
shall be delivered to the Lender, on the date of the execution and delivery of
this Agreement by the Broker/Dealer.  The Lender shall, and is hereby authorized
by the Broker/Dealer to, endorse on the schedule attached to the Revolving Note,
or on a continuation of such schedule attached thereto and made a part thereof,
appropriate notations regarding each Advance evidenced by the Revolving Note as
specifically provided therein;  provided, however, that the failure to make, or
error in making, any such notation shall not limit or otherwise affect the
obligations of the Broker/Dealer hereunder or under the Revolving Note.

 

(e) Whenever the Broker/Dealer desires to utilize the Credit Line, it shall so
notify the Lender by telephone or any agreed upon electronic method specifying
the amount of the Advance and the date on which each such Advance is to be
made.  Such notice will also be given and confirmed in writing, to FINRA. 
Notice shall, at a minimum, identify (i) the date and amount of the proposed
Advance, (ii) the aggregate amount of outstanding Advances and (iii) if the
Advance is to be used to repay, in whole or in part, outstanding Advances, the
amount and maturity of such Advance(s).

 

(f)  The proceeds hereof shall be dealt with in all respects as capital of the
Broker/Dealer, shall be

 

--------------------------------------------------------------------------------



 

subject to the risks of its business, and the Broker/Dealer shall have the right
to deposit the proceeds hereof in an account or accounts in the Broker/Dealer’s
name in any bank or trust company.

 

(g) This document contains several provisions which are optional and may be
included in this Agreement if the parties mutually agree to incorporate such
provisions.  Each such provision is flagged by [OPTIONAL] appearing at the
conclusion of its heading. The space to the left of each such provision enables
the parties to indicate, by entering the word “Included”, to incorporate the
particular provision(s).  Any provision noted as [OPTIONAL] that has the word
“Excluded” in the space to the left of such provision or lacks any appropriate
indication for inclusion, by default, will not be included in this Agreement. 
In addition, paragraph 23 of this Agreement (“Optional Rider”), if incorporated
by the parties, presents a vehicle for the parties to add their own provisions
to this Agreement, subject to the terms and conditions there stated.

 

2.                                      SUBORDINATION OF OBLIGATIONS

 

The Lender irrevocably agrees that the obligations of the Broker/Dealer under
this Agreement with respect to the payment of principal and interest are and
shall be fully and irrevocably subordinate in right of payment and subject to
the prior payment or provision for payment in full of all claims of all other
present and future creditors of the Broker/Dealer whose claims are not similarly
subordinated (claims hereunder shall rank pari passu with claims similarly
subordinated) and to claims which are now or hereafter expressly stated in the
instruments creating such claims to be senior in right of payment to the claims
of the class of this claim arising out of any matter occurring prior to the date
on which the Broker/Dealer’s obligation to make such payment matures consistent
with the provisions hereof.  In the event of the appointment of a receiver or
trustee of the Broker/Dealer or in the event of its insolvency, liquidation
pursuant to the Securities Investor Protection Act of 1970 (“SIPA”) or
otherwise, its bankruptcy, assignment for the benefit of creditors,
reorganization whether or not pursuant to bankruptcy laws, or any other
marshalling of the assets and liabilities of the Broker/Dealer, the holder
hereof shall not be entitled to participate or share, ratably or otherwise, in
the distribution of the assets of the Broker/Dealer until all claims of all
other present and future creditors of the Broker/Dealer, whose claims are senior
hereto, have been fully satisfied, or adequate provision has been made therefor.

 

3.                                      SUSPENDED REPAYMENT

 

(a) The Broker/Dealer’s obligation to pay the principal amount hereof on the
Scheduled Maturity Date or any accelerated maturity date shall be suspended and
the obligation shall not mature for any period of time during which, after
giving effect to such payment  obligation (together with the payment of any
other obligation of the Broker/Dealer under any other subordination agreement
payable at or prior to the payment hereof as well as the return of any Secured
Demand Note and the Collateral therefor held by the Broker/Dealer and returnable
at or prior to the payment hereof), any of the following circumstances apply at
the time payment is to be made:

 

(i)                                     in the event that the Broker/Dealer is
not operating pursuant to the alternative net capital requirement provided for
in paragraph (a)(1)(ii) of Rule 15c3-1 (the “Rule”) under the Act, the aggregate
indebtedness of the Broker/Dealer would exceed 1200 percent of its net capital
as those terms are defined in the Rule or any successor rule in effect, or such
other percent as may be made applicable to the Broker/Dealer by FINRA, pursuant
to its rules, or by the Securities and Exchange Commission (the “SEC”), or

 

(ii)                                  in the event that the Broker/Dealer is
operating pursuant to paragraph (a)(1)(ii) of the Rule (the “Alternative Net
Capital Requirement”), the net capital of the Broker/Dealer would be less than 5
percent (or such other percent as may be made applicable to the Broker/Dealer by
FINRA, pursuant to its rules, or by the SEC) of aggregate debit items computed
in accordance with Exhibit A to Rule 15c3-3 under the Act or any successor
rule in effect, or

 

2

--------------------------------------------------------------------------------



 

(iii)                               the Broker/Dealer’s net capital, as defined
in the Rule or any successor rule in effect, would be less than 120 percent (or
such other percent as may be made applicable to the Broker/Dealer by FINRA,
pursuant to its rules, or by the SEC) of the minimum dollar amount required by
the Rule as in effect at such time (or such other dollar amount as may be made
applicable to the Broker/Dealer by FINRA, pursuant to its rules, or by the SEC),
or

 

(iv)                              in the event that the Broker/Dealer is subject
to the provisions of Paragraph (a)(6)(v) or (c)(2)(x)(C) of the Rule, the net
capital of the Broker/Dealer would be less than the amount required to satisfy
the 1000 percent test (or such other percent test as may be made applicable to
the Broker/Dealer by FINRA, pursuant to its rules,  or by the SEC) stated in
such applicable paragraph, or

 

(v)                                 in the event that the Broker/Dealer is
registered under the Commodity Exchange Act (the “CEA”), the net capital of the
Broker/Dealer (as defined in and calculated in accordance with the CEA or the
regulations thereunder) would be less than the percent or amount specified in
Section 1.17(h)(2)(viii) of the regulations of the Commodity Futures Trading
Commission (“CFTC”) or any successor regulation in effect.

 

(the above criteria being hereinafter referred to as the “Applicable Minimum
Capital”).

 

(b) During any such period of suspension the Broker/Dealer shall, as consistent 
with the protection of its customers, promptly reduce its business to a
condition whereby the principal amount hereof with accrued interest thereon
could be paid (together with the payment of any other obligation of the
Broker/Dealer under any other subordination agreement payable at or prior to the
payment hereof as well as the return of any Secured Demand Note and the
Collateral therefor held by the Broker/Dealer and returnable at or prior to the
payment hereof) without the Broker/Dealer’s net capital being below the
Applicable Minimum Capital, at which time the Broker/Dealer shall repay the
principal amount hereof plus accrued interest thereon on not less than five
days’ prior written notice to FINRA.

 

(c) The aggregate principal amount outstanding pursuant to this Agreement shall
mature on the first day at which under this paragraph 3 the Broker/Dealer has an
obligation to pay the principal amount hereof.

 

(d) If payment is made of all or any part of the principal hereof on the
Scheduled Maturity Date or any accelerated maturity date and if immediately
after any such payment the Broker/Dealer’s net capital is less than the
Applicable Minimum Capital, the Lender agrees irrevocably (whether or not such
Lender had any knowledge or notice of such fact at the time of any such payment)
to repay to the Broker/Dealer, its successors or assigns, the sum so paid, to be
held by the Broker/Dealer pursuant to the provisions hereof as if such payment
had never been made; provided, however, that any demand by the Broker/Dealer to
recover such payment must be made in writing to the Lender, a copy of which must
be provided to FINRA, within 120 calendar days from the date of such payment.

 

(e) The Broker/Dealer shall immediately notify FINRA of any suspension of its
obligations to pay the principal amount hereof.

 

Included

 

4.                                      LIQUIDATION OF BROKER/DEALER IF
SUSPENDED FOR 6 MONTHS OR MORE [OPTIONAL]

 

If pursuant to the terms of paragraph 3 hereof, the Broker/Dealer’s obligation
to pay the principal amount hereof is suspended and does not mature, the
Broker/Dealer agrees (and the Lender recognizes) that if its obligation to pay
the principal amount hereof is ever suspended for a period of six months or
more, it will promptly take whatever steps are necessary to effect a rapid and
orderly complete liquidation of its business but

 

3

--------------------------------------------------------------------------------



 

the right of the Lender to receive payment hereunder shall remain subordinate as
herein above set forth.

 

5.                                      PERMISSIVE PREPAYMENT WITHIN AND AFTER
ONE YEAR

 

(a) With the prior written approval of FINRA, any time prior to one year
following the date of any Advance, the Broker/Dealer may, at its option, but not
at the option of the Lender, pay all or any portion of the principal amount
hereof to the Lender prior to the Scheduled Maturity Date (such payment being
hereinafter referred to as “Prepayment”).  However, no Prepayment prior to one
year following the date of any Advance shall be made if:

 

(i)                                     after giving effect thereto (and to all
other payments of principal of outstanding subordination agreements of the
Broker/Dealer, including the return of any Secured Demand Note and the
Collateral therefor held  by  the  Broker/Dealer,  the  maturity  or 
accelerated maturity of which are scheduled to occur within six months after the
date such Prepayment is to occur pursuant to the provisions of this paragraph,
or on or prior to the Scheduled Maturity Date for payment of the principal
amount hereof disregarding this Paragraph, whichever date is earlier) without
reference to any projected profit or loss of the Broker/Dealer, either aggregate
indebtedness of the Broker/Dealer would exceed 900 percent of its net capital or
its net capital would be less than 200 percent of the minimum dollar amount
required by the Rule or, in the case of a Broker/Dealer operating pursuant to
the Alternative Net Capital Requirement, its net capital would be less than 6
percent of aggregate debit items computed in accordance with Exhibit A to
Rule 15c3-3 under the Act, or, in the event that the Broker/Dealer is subject to
the provisions of Paragraph (a)(6)(v) or (c)(2)(x)(C) of the Rule, the net
capital of the Broker/Dealer would be less than the amount required to satisfy
the 1000 percent test stated in such applicable paragraph, or, if an applicant
for registration or registered under the CEA, the Broker/Dealer’s net capital
would be less than the percent or amount specified in
Section 1.17(h)(2)(vii)(B) of the regulations of the CFTC, or the
Broker/Dealer’s net capital would be less than any such other percent or amount
test as may be made applicable to the Broker/Dealer by FINRA, the SEC or the
CFTC at the time Prepayment is to be made; or

 

(ii)                                  pre-tax losses of the Broker/Dealer during
the latest three-month period equaled more than 15 percent of current excess net
capital.

 

(b) With the prior written approval of FINRA, at any time subsequent to one year
following the date of any Advance, the Broker/Dealer may, at its option, but not
at the option of the Lender, make Prepayment(s).  However, no Prepayment
subsequent to one year following the date of any Advance shall be made if, after
giving effect thereto (and to all other payments of principal of outstanding
subordination agreements of the Broker/Dealer, including the return of any
Secured Demand Note and the Collateral therefor held by the Broker/Dealer, the
maturity or accelerated maturity of which are scheduled to occur within six
months after the date such Prepayment is to occur pursuant to the provisions of
this paragraph, or on or prior to the Scheduled Maturity Date for payment of the
principal amount hereof disregarding this paragraph, whichever date is earlier)
without reference to any projected profit or loss of the Broker/Dealer, any of
the following circumstances apply at the time such Prepayment is to be made:

 

(i)                                     in the event that the Broker/Dealer is
not operating pursuant to the Alternative Net Capital Requirement, the aggregate
indebtedness of the Broker/Dealer would exceed 1000 percent of its net capital
as those terms are defined in the Rule or any successor rule in effect (or such
other percent as may be made applicable to the Broker/Dealer by FINRA, pursuant
to its rules, or by the SEC), or

 

(ii)                                  in the event that the Broker/Dealer is
operating pursuant to the Alternative Net Capital Requirement, the net capital
of the Broker/Dealer would be less than 5 percent (or such other percent

 

4

--------------------------------------------------------------------------------



 

as may be made applicable to the Broker/Dealer by FINRA, pursuant to its rules,
or by the SEC) of aggregate debit items computed in accordance with Exhibit A to
Rule 15c3-3 under the Act or any successor rule in effect, or

 

(iii)                               the Broker/Dealer’s net capital, as defined
in the Rule or any successor rule in effect, would be less than 120 percent (or
such other percent as may be made applicable to the Broker/Dealer by FINRA,
pursuant to its rules, or by the SEC) of the minimum dollar amount required by
the Rule as in effect at such time (or such other dollar amount as may be made
applicable to the Broker/Dealer by FINRA, pursuant to its rules, or by the SEC),
or

 

(iv)                              in the event that the Broker/Dealer is subject
to the provisions of paragraph (a)(6)(v) or (c)(2)(x)(C) of the Rule, the net
capital of the Broker/Dealer would be less than the amount required to satisfy
the 1000 percent test (or such other percent test as may be made applicable to
the Broker/Dealer by FINRA, pursuant to its rules, or by the SEC) stated in such
applicable paragraph, or

 

(v)                                 in the event that the Broker/Dealer is
registered under the Commodity Exchange Act (the “CEA”), the net capital of the
Broker/Dealer (as defined in and calculated in accordance with the CEA or the
regulations thereunder) would be less than the percent or amount specified in
Section 1.17(h)(2)(vii)(A) of the regulations of the CFTC or any successor
regulation in effect.

 

(c) If Prepayment is made of all or any part of the principal hereof prior to
the Scheduled Maturity Date and if immediately after such Prepayment the
Broker/Dealer’s net capital is less than the amount required to permit such
Prepayment pursuant to the foregoing provisions of this paragraph, the Lender
agrees irrevocably (whether or not such Lender had any knowledge or notice of
such fact at the time of such Prepayment) to repay the Broker/Dealer, its
successors or assigns, the sum so paid to be held by the Broker/Dealer pursuant
to the provisions hereof as if such Prepayment had never been made; provided,
however, that any demand by the Broker/Dealer to recover such Prepayment must be
made in writing to the Lender, a copy of which must be provided to FINRA, within
120 calendar days from the date of such Prepayment.

 

6.                                      LENDER’S RIGHT TO ACCELERATE MATURITY
[OPTIONAL]

 

Subject to the provisions of paragraph 3 hereof, by written notice delivered to
the Broker/Dealer at its principal office and to FINRA given no sooner than six
months from the date hereof, the Lender may accelerate payment to the last
business day of a calendar month not less than six months after the receipt of
such notice by both the Broker/Dealer and FINRA, but the right of the Lender to
receive payment of the principal amount hereof and interest shall remain
subordinate as hereinafter provided.

 

Included

 

7.                                      ACCELERATED MATURITY UPON THE OCCURRENCE
OF AN EVENT OF ACCELERATION [OPTIONAL]

 

(a) By prior written notice to the Broker/Dealer at its principal office and to
FINRA upon the occurrence of any Event of Acceleration (as herein after
defined), given no sooner than six months from the effective date of this
Agreement, the Lender may  accelerate the maturity of the payment obligation of
the Broker/Dealer under this Agreement, together with accrued interest or
compensation thereon, to the last business day of a calendar month which is not
less than six months after notice of acceleration is received by the
Broker/Dealer and FINRA.  The right of the Lender to receive payment, together
with accrued interest or compensation thereon, shall remain subordinate as
herein above set forth.

 

(b) If, upon the acceleration of maturity resulting from the occurrence of an
Event of Acceleration, the payment obligation of the Broker/Dealer is suspended
pursuant to paragraph 3 hereof, and liquidation of the

 

5

--------------------------------------------------------------------------------



 

Broker/Dealer has not commenced on or prior to such accelerated maturity date,
then notwithstanding paragraph 3 hereof, the payment obligation of the
Broker/Dealer with respect to this Agreement shall mature on the day immediately
following such accelerated maturity date and in any such event the payment
obligations of the Broker/Dealer with respect to all other subordination
agreements then outstanding shall also mature at the same time.  The right of
the Lender to receive payment, together with accrued interest or compensation
thereon, shall remain subordinate as herein above set forth.

 

(c) Events of Acceleration which may be included in a subordination agreement
are limited by paragraph (b)(10)(i) of Appendix D to the Rule and are limited
to:

 

(i)                                     Failure to pay interest or any
installment of principal on a subordination agreement as scheduled;

 

(ii)                                  Failure to pay when due other money
obligations of a specified material amount;

 

(iii)                               Discovery that any material, specified
representation or warranty of the broker or dealer which is included in the
subordination agreement and on which the subordination agreement was based or
continued was inaccurate in a material respect at the time made;

 

(iv)                              Any specified and clearly measurable event
which is included in the subordination agreement and which the lender and the
broker or dealer agree (1) is a significant indication that the financial
position of the broker or dealer has changed materially and adversely from
agreed upon specified norms; or (2) could materially and adversely affect the
ability of the broker or dealer to conduct its business as conducted on the date
the subordination agreement was made; or (3) is a significant change in the
senior management of the broker or dealer or in the general business conducted
by the broker or dealer from that which obtained on the date the subordination
agreement became effective;

 

(v)                                 Any continued failure to perform agreed
covenants included in the subordination agreement relating to the conduct of the
business of the broker or dealer or relating to the maintenance and reporting of
its financial position.

 

(d) The Events of Acceleration included in this Agreement are as follows:  All
events described in paragraphs 7(c)(i) through (v) above.

 

Included

 

8.                                      ACCELERATED MATURITY UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT [OPTIONAL]

 

(a) Notwithstanding the provisions of paragraph 3 hereof, if liquidation of the
business of the Broker/Dealer has not already commenced, the payment obligation
of the Broker/Dealer under this Agreement shall mature, together with accrued
interest or compensation thereon, upon the occurrence of an Event of Default (as
herein after defined).  The date on which such Event of Default occurs shall, if
liquidation of the broker or dealer has not already commenced, be the date on
which the payment obligations of the Broker/Dealer with respect to all other
subordination agreements then outstanding shall mature but the right of the
Lender to receive payment, together with accrued interest or compensation, shall
remain subordinate as herein above set forth.

 

(b) Events of Default which may be included in a subordination agreement are
limited by paragraph (b)(10)(ii) of Appendix D to the Rule and are limited to:

 

6

--------------------------------------------------------------------------------



 

(i)                                     The making of an application by the
Securities Investor Protection Corporation for a decree adjudicating that
customers of the broker or dealer are in need of protection under the SIPA and
the failure of the broker or dealer to obtain the dismissal of such application
within 30 days;

 

(ii)                                  The aggregate indebtedness of the broker
or dealer exceeding 1500 percent of its net capital or, in the case of a broker
or dealer that has elected to operate under paragraph (a)(1)(ii) of the Rule,
its net capital computed in accordance therewith is less than 2 percent of its
aggregate debit items computed in accordance with Exhibit A to Rule 15c3-3 under
the Act or, if registered as a futures commission merchant, 4 percent of the
funds required to be segregated pursuant to the CEA and the regulations
thereunder (less the market value of commodity options purchased by option
customers on or subject to the rules of a contract market, each such deduction
not to exceed the amount of funds in the option customer’s account), if greater,
throughout a period of 15 consecutive business days, commencing on the day the
broker or dealer first determines and notifies the Examining Authority for the
broker or dealer, or the Examining Authority or the Commission first determines
and notifies the broker or dealer of such fact;

 

(iii)                               The Commission shall revoke the registration
of the broker or dealer;

 

(iv)                              The Examining Authority shall suspend (and not
reinstate within 10 days) or revoke the broker’s or dealer’s status as a member
thereof;

 

(v)                                 Any receivership, insolvency, liquidation
pursuant to the SIPA or otherwise, bankruptcy, assignment for the benefit of
creditors, reorganization whether or not pursuant to bankruptcy laws, or any
other marshalling of the assets and liabilities of the broker or dealer.

 

(c) The Events of Default included in this Agreement are as follows:  All events
described in paragraphs 8(c)(i) through (v) above.

 

Included

 

9.                                      LIQUIDATION OF BROKER/DEALER UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT [OPTIONAL]

 

If liquidation of the business of the Broker/Dealer has not already commenced,
the rapid and orderly liquidation of the business of the Broker/Dealer shall
then commence upon the happening of an Event of Default (defined in paragraph 8
of this Agreement.)

 

10.                               ACCELERATION IN EVENT OF INSOLVENCY

 

Notwithstanding the provisions of paragraph 3 hereof, the Broker/Dealer’s
obligation to pay the unpaid principal amount hereof shall forthwith mature,
together with interest accrued thereon, in the event of any receivership,
insolvency, liquidation pursuant to SIPA or otherwise, bankruptcy, assignment
for the benefit of creditors, reorganization whether or not pursuant to
bankruptcy laws, or any other marshalling of the assets and liabilities of the
Broker/Dealer; but payment of the same shall remain subordinate as herein above
set forth.

 

11.                               EFFECT OF DEFAULT

 

Default in any payment hereunder, including the payment of interest, shall not
accelerate the maturity hereof except as herein specifically provided, and the
obligation to make payment shall remain subordinate as herein above set forth.

 

7

--------------------------------------------------------------------------------



 

12.                               NOTICE OF MATURITY OR ACCELERATED MATURITY

 

The Broker/Dealer shall, in addition to any other notice required pursuant to
this Agreement, immediately notify FINRA if:

 

(a) any acceleration of maturity occurs pursuant to the this Agreement; or

 

(b) after giving effect to all Payments of Payment Obligations (as such terms
are defined in (a)(2)(iv) of Appendix D of the Rule) under subordination
agreements then outstanding that are then due or mature within the following six
months without reference to any projected profit or loss of the broker or
dealer, the net capital of the Broker/Dealer would be less than the Applicable
Minimum Capital (as that term and criteria is defined in paragraph 3 of this
Agreement).

 

13.                               NON-LIABILITY OF FINRA

 

The Lender irrevocably agrees that the loan evidenced hereby is not being made
in reliance upon the standing of the Broker/Dealer as a member of FINRA or upon
FINRA’s surveillance of the Broker/Dealer’s financial position or its compliance
with the By-Laws, rules and practices of FINRA.  The Lender has made such
investigation of the Broker/Dealer and its partners, officers, directors,
stockholders and other principals, from sources other than FINRA, as the Lender
deems necessary and appropriate under the circumstances.  The Lender is not
relying upon FINRA to provide, or cause to be provided, any information
concerning or relating to the Broker/Dealer and agrees that FINRA has no
responsibility to disclose, or cause to be disclosed, to the Lender any
information concerning or relating to the Broker/Dealer which it may have now,
or at any future time have.  The Lender agrees that neither FINRA, nor any
director, officer or employee of FINRA, shall be liable to the Lender with
respect to this agreement or the repayment of the loan evidenced hereby or of
any interest or other compensation thereon.

 

14.                               CEA APPLICANT OR REGISTRANT NOTIFICATION
REQUIREMENTS

 

If the Broker/Dealer is an applicant for registration or registered under the
CEA, the Broker/Dealer agrees, consistent with the requirements of
Section 1.17(h) of the regulations of the CFTC (17 CFR 1.17(h)) or any successor
regulation, that:

 

(a) whenever prior written notice by the Broker/Dealer to FINRA is required
pursuant to the provisions of this Agreement, the same prior written notice
shall be given by the Broker/Dealer to (i) the CFTC and/or (ii) the
self-regulatory organization of which the Broker/Dealer is a member and which is
then designated by the CFTC as the Broker/Dealer’s designated self-regulatory
organization (the “DSRO”);

 

(b) whenever prior written consent, permission or approval of FINRA is required
pursuant to the provisions of this Agreement, the Broker/Dealer shall also
obtain the prior written consent, permission or approval of the CFTC and/or of
the DSRO; and

 

(c) whenever the Broker/Dealer provides or receives written notice of
acceleration of maturity pursuant to the provisions of this Agreement, the
Broker/Dealer shall promptly give written notice thereof to the CFTC and/or to
the DSRO.

 

8

--------------------------------------------------------------------------------



 

15.                               BROKER/DEALER AND LENDER

 

(a) The term “Broker/Dealer” as used in this Agreement shall include the
Broker/Dealer, its heirs, executors, administrators, successors and assigns. 
The provisions of this Agreement shall be binding upon such persons.

 

(b) The term “Lender” as used in this Agreement shall include the Lender, its
heirs, executors, administrators, successors and assigns. The provisions of this
Agreement shall be binding upon such persons.

 

16.                               EFFECT OF FINRA MEMBERSHIP TERMINATION

 

Upon termination of the Broker/Dealer as a member of FINRA, the references
herein to FINRA shall be deemed to refer to the then designated Examining
Authority.  The term “Examining Authority” shall refer to the regulatory body
having responsibility for inspecting or examining the Broker/Dealer for
compliance with financial responsibility requirements under Section 78iii(c) of
SIPA and Section 17(d) of the Act.

 

17.                               EFFECTIVE DATE

 

This Agreement shall be effective from the date on which it is approved by FINRA
and executed by the parties and shall not be modified or amended without the
prior written approval of FINRA.

 

18.                               ENTIRE AGREEMENT

 

This instrument, together with any rider incorporated pursuant to paragraph 23
of this Agreement, embodies the entire agreement between the Broker/Dealer and
the Lender.  No other evidence of such agreement has been or will be executed or
effective without the prior written consent of FINRA.

 

19.                               CANCELLATION, TRANSFER, SALE AND ENCUMBERANCE

 

(a) This agreement shall not be subject to cancellation by either party.

 

(b) This agreement may not be terminated, rescinded or modified if the effect
thereof would be inconsistent with the requirements of the Rule or Appendix D to
the Rule. Any and all amendments or modifications to this agreement require the
prior written approval of FINRA.

 

(c) The rights and obligations under this agreement may not be transferred,
sold, assigned, pledged, or otherwise encumbered or disposed of, and no lien,
charge or other encumbrance may be created or permitted to be created thereon
without the prior written consent of FINRA.

 

20.                               NO RIGHT OF SET-OFF

 

The Lender agrees that it is not taking and will not take or assert as security
for the payment of the loan any security interest in or lien upon, whether
created by contract, statute or otherwise, any property of the Broker/Dealer or
any property in which the Broker/Dealer may have an interest, which is or at any
time may be in the possession or subject to the control of the Lender.  The
Lender hereby waives, and further agrees that it will not seek to obtain payment
of the loan in whole or in any part by exercising any right of set-off it may
assert or possess whether created by contract, statute or otherwise. Any
agreement between the Broker/Dealer and the Lender (whether in the nature of a
general loan and collateral agreement, a security or pledge agreement or
otherwise) shall be deemed amended hereby to the extent necessary so as not to
be inconsistent with the provisions of this paragraph.

 

9

--------------------------------------------------------------------------------



 

21.                               ARBITRATION

 

Any controversy arising out of or relating to this agreement shall be submitted
to and settled by arbitration pursuant to the By-Laws and rules of FINRA.  The
Broker/Dealer and the Lender shall be conclusively bound by such arbitration.

 

22.                               GOVERNING LAW

 

This Agreement shall be deemed to have been made under, and shall be governed
by, the laws of the State of Illinois in all respects.

 

Included

 

23.                               OPTIONAL RIDER [OPTIONAL]

 

By incorporating this provision, the Broker/Dealer and Lender agree to include
as part of this Agreement the terms and provisions contained in “Rider A”
attached to this Agreement. The parties hereto may, via the annexed rider, add
any mutually agreed upon term that is acceptable to FINRA and is not
inconsistent with the Rule or Appendix D to the Rule.  The parties, by
incorporating this provision and the terms included in the incorporated Rider A,
represent to FINRA, for its reliance, that no provision of Rider A, singly or in
combination with any or all of the provisions of this Agreement, is inconsistent
with any provision of Appendix D to the Rule or of any other applicable
provision of the SEA, the rules and regulations thereunder, or the rules of
FINRA, nor do any such provisions impede the ability of the Broker/Dealer to
comply therewith.

 

24.                               REPRESENTATIONS

 

The parties to this Agreement, by affixing their signatures to this Agreement
represent to FINRA, for its reliance, that:

 

(a) this Agreement is a legally valid and binding obligation on the parties; and

 

(b) this Agreement, as executed below, conforms in every respect to and with any
draft hereof which may have been heretofore submitted to and approved by FINRA
for actual execution.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------



 

25.                               EXECUTION

 

IN WITNESS HEREOF the parties hereto have set their hands and seals as of the
date first set forth above.

 

 

 

BROKER/DEALER:

 

J.V.B. FINANCIAL GROUP, LLC

 

 

 

 

 

By:

/s/ Douglas Listman

 

Name:

Douglas Listman

 

Title:

Chief Financial Officer

 

 

 

 

 

LENDER:

 

MB FINANCIAL BANK, N.A.

 

 

 

 

 

By:

/s/ Scott Mier

 

Name:

Scott Mier

 

Title:

Senior Vice President

 

[Signature Page to Revolving Note and Cash Subordination Agreement]

 

--------------------------------------------------------------------------------



 

GRAPHIC [g36871kg03i001.jpg]

 

FINRA Form REV - 33R

EXHIBIT A

 

REVOLVING NOTE

 

$17,500,000

 

January 22, 2019

 

 

Chicago, Illinois

 

For value received, J.V.B. Financial Group, LLC (“Broker/Dealer”) hereby
promises to pay to the order of MB Financial Bank, N.A. (“Lender”) on the
10th day of April, 2021 (“Scheduled Maturity Date”), the principal sum of the
aggregate unpaid principal amount of all Advances made by the Lender to the
Broker/Dealer under the terms of a Revolving Note and Cash Subordination
Agreement between the Broker/Dealer and the Lender, dated the 22nd day of
January, 2019 (the “Agreement”), as shown on the attached schedule.  Such sum
shall not exceed Seventeen Million Five Hundred Thousand Dollars ($17,500,000).

 

The Broker/Dealer also promises to pay interest on the unpaid principal amount
of each Advance hereunder from the date of each such Advance until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rate per annum agreed upon by the Broker/Dealer and the Lender at the time of
any Advance, said interest to be payable upon the maturity of the Advance.

 

This Revolving Note is subject in all respects to the provisions of the
Agreement, which are deemed to be incorporated herein and a copy of which may be
examined at the principal office of the Broker/Dealer.

 

All principal and interest payable hereunder shall be due and payable in
accordance with the terms of the Agreement.  Principal and interest payments
shall be in money of the United States of America, lawful at such times for the
satisfaction of public and private debts.

 

The Broker/Dealer promises to pay costs of collection, including reasonable
attorney’s fees, if default is made in the payment of this Revolving Note.

 

The terms and provisions of this Revolving Note shall be governed by the
applicable laws of the State of Illinois.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------



 

IN WITNESS HEREOF the parties hereto have set their hands and seals as of the
date first set forth above.

 

 

BROKER/DEALER

 

J.V.B. FINANCIAL GROUP, LLC

 

 

 

 

 

By:

 

 

Name:

Douglas Listman

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

GRAPHIC [g36871kg05i001.jpg]

 

FINRA Form REV - 33R

SCHEDULE to EXHIBIT A

 

SCHEDULE

 

Advances/Payments and Interest of Account Referred to in the Revolving Note

 

Commitment Amount $17,500,000

 

Date of
Advance

 

Amount
Advanced

 

Interest
Rate

 

Date of Re-
Payment

 

Principal
Amount Re-
Paid

 

Date of Interest
Paid

 

Amount of
Interest Paid

 

Outstanding
Amount after
Transaction

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

RIDER A TO
FINRA FORM REV-33R
REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT

 

This Rider (“Rider”) to the Revolving Note and Cash Subordination Agreement
(“Form 33R”, and including this Rider, as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), dated as of
January 29, 2019, is by J.V.B. Financial Group, LLC, a Delaware limited
liability company (the “Broker/Dealer”), and MB Financial Bank, N.A. (the
“Lender”).  Capitalized terms used herein that are defined in Form 33R, but not
otherwise defined herein, shall have the meanings therein defined.

 

1.                                      Defined Terms.

 

For the purposes of this Loan Agreement, the following capitalized words and
phrases shall have the meanings set forth below:

 

“Additional Loan and Investment Cap” has the meaning in Section 7(p)(vii).

 

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, and (b) with respect to Lender, any entity administered or managed by
Lender, or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans.  A
Person shall be deemed to be “controlled by” any other Person if such Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract, ownership of voting
securities, membership interests or otherwise.

 

“Bank Product Agreements” means those certain agreements entered into from time
to time by the Broker/Dealer with the Lender or any Affiliate of the Lender
concerning Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Broker/Dealer to the
Lender or any Affiliate of the Lender pursuant to or evidenced by Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Bank Products” means any service or facility extended to the Broker/Dealer by
the Lender or any Affiliate of the Lender, including:  (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) letters of credit, (f) ACH transactions, (g) cash management, including
controlled disbursement, accounts or services, or (h) Hedging Agreements.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended, reformed or modified from time to time and any
rules or regulations issued from time to time thereunder.

 

--------------------------------------------------------------------------------



 

“BD Loan Agreement” means that certain Loan Agreement dated April 25, 2018,
among Lender, Broker/Dealer and each other Obligor who is party thereto, as
amended from time to time.

 

“Broker/Dealer” has the meaning set forth in the preamble of this Rider.

 

“BONY Credit Agreement” means the Revolving Credit Facility, dated as of
November 2, 2017, between Broker/Dealer and The Bank of New York Mellon, as
amended from time to time.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in London, England or Chicago, Illinois are required or permitted to
close.

 

“C&CO” means C&CO/PrinceRidge Partners LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Capital Lease” means, as to any Person, a lease of any interest in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible,
by such Person, as lessee, that is, or should be, in accordance with Financial
Accounting Standards Board Statement No. 13, as amended from time to time, or,
if such statement is not then in effect, such statement of GAAP as may be
applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

 

“Capital Requirements” means all rules and regulations relating to “net capital”
as defined in 17 CFR 240.15c3-1 or any successor rule or as otherwise defined in
the Loan Agreement.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date hereof, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Obligations” means, as to any Person, all rental obligations
of such Person, as lessee under a Capital Lease which are or will be required to
be capitalized on the books of such Person.

 

“Cash Equivalent Investment” means, at any time, (a) securities issued or fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than twelve  (12) months
from the date of acquisition (“Government Obligations”); (b) dollar or foreign
currency denominated certificates of deposit, time deposits, repurchase
agreements, reverse repurchase agreements, or bankers’ acceptances, having in
each case a tenor of not more than twelve (12) months, issued by (i) any U.S.
commercial bank or any branch or agency of a non-U.S. bank licensed to conduct
business in the U.S. having combined capital and surplus of not less than
$250,000,000; or (ii) any bank whose short-term commercial paper rating at the
time of the acquisition thereof is at least A-1 or the equivalent thereof from
S&P or from Moody’s is at least P-1 or the equivalent thereof from

 

2

--------------------------------------------------------------------------------



 

Moody’s (any such bank being an “Approved Bank”); (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by any
issuer rated at least A 1 by S&P or P 1 by Moody’s and in either case having a
tenor of not more than six (6) months; (d) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment;
(e) repurchase agreements with a term of not more than thirty (30) days with a
bank or trust company (including Lender) or a recognized securities dealer
having capital and surplus in excess of $250,000,000 for direct obligations
issued by or fully guaranteed by the United States of America; (f) money market
accounts subject to Rule 2a-7 of the Company Act (“Rule 2a-7”) which consist
primarily of cash and cash equivalents set forth in clauses (a) through
(e) above and of which 95% shall at all times be comprised of First Tier
Securities (as defined in Rule 2a-7) and any remaining amount shall at all times
be comprised of Second Tier Securities (as defined in Rule 2a-7), and (g) shares
of any so-called “money market fund”; provided that such fund is registered
under the Company Act, has net assets of at least $250,000,000 and has an
investment portfolio with an average maturity of 365 days or less.

 

“Change in Control” means the occurrence or existence of any one or more of the
following:  (a) Holdings LP shall cease to own, directly or indirectly, free and
clear of all Liens (other than Permitted Liens), all of the issued and
outstanding Capital Securities of Broker/Dealer, (b) Holdings LP shall cease to
be the sole managing member or manager of Broker/Dealer; (c) Operating LLC and
C&CO shall cease to own, directly or indirectly, free and clear of all Liens
(other than Permitted Liens), all of the issued and outstanding Capital
Securities of Holdings LP; (d) C&CO shall cease to be the sole general partner
of Holdings LP; (e) Operating LLC shall cease to own, directly or indirectly,
free and clear of all Liens (other than Permitted Liens), all of the issued and
outstanding Capital Securities of C&CO; (f) Operating LLC shall cease to be the
sole managing member or manager of C&CO; (g) any Person, other than Parent,
Lester R. Brafman or Cohen and Cohen’s Affiliates and Cohen’s immediate family
members, shall have become the beneficial owner (as defined in Rule 13d-3 of the
Securities Exchange Act) of, or shall have obtained voting control over, more
than twenty percent (20%) of the Capital Securities of Operating LLC; (h) the
members of the Board of Directors of Parent at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board
of Directors of Parent; provided that any director whose election, or nomination
for election by the Parent’s stockholders, was approved by a vote of at least a
majority of the members of the Board of Directors of Parent then still in office
who were members of the Board of Directors of Parent at the beginning of such
24-calendar-month period, shall be deemed to be an Incumbent Director; (i) Cohen
shall cease to be a member of the Board of Managers of Operating LLC and member
of the Board of Directors of Parent; and (j) any merger, consolidation or other
similar transaction involving the Obligors, where the Obligors are acquired by
non-Affiliate Persons, shall occur.

 

“Closing Date” has the meaning set forth in Section 6.

 

“Cohen” means Daniel G. Cohen.

 

3

--------------------------------------------------------------------------------



 

“Company Act” means the Investment Company Act of 1940, as amended.

 

“Contingent Liability” and “Contingent Liabilities” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of such Person: 
(a) whereby such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
indebtedness, dividend, obligation or other liability of any other Person in any
manner (other than by endorsement of instruments in the course of collection),
including without limitation, any indebtedness, dividend or other obligation
which may be issued or incurred at some future time; (b) whereby such Person
guarantees the payment of dividends or other distributions upon the shares or
ownership interest of any other Person; (c) whereby such Person undertakes or
agrees (whether contingently or otherwise):  (i) to purchase, repurchase, or
otherwise acquire any indebtedness, obligation or liability of any other Person
or any property or assets constituting security therefor, or (ii) to advance or
provide funds for the payment or discharge of any indebtedness, obligation or
liability of any other Person (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, working capital or other financial condition of any other
Person; (d) whereby such Person agrees to lease property or to purchase
securities, property or services from such other Person with the purpose or
intent of assuring the owner of such indebtedness or obligation of the ability
of such other person to make payment of the indebtedness or obligation; (e) with
respect to any letter of credit issued for the account of such Person or as to
which such Person is otherwise liable for reimbursement of drawings; (f) under
any Rate Contracts; (g) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement;
(h) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person; or (i) whereby such Person undertakes
or agrees otherwise to assure a creditor of another Person against loss.  The
amount of any Contingent Liability shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed or supported.

 

“Corporate Guarantor” means each of Parent, Holdings LP and Operating LLC.

 

“Debt” means, as to any Person, without duplication, (a) all borrowed money of
such Person (including principal, interest, fees and charges), whether or not
evidenced by bonds, debentures, notes or similar instruments; (b) all
obligations to pay the deferred purchase price of property or services; (c) all
obligations, contingent or otherwise, with respect to the maximum face amount of
all letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person, and all unpaid drawings in
respect of such letters of credit, bankers’ acceptances and similar obligations;
(d) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided,
however, if such Person has not assumed or otherwise become liable in respect of
such indebtedness, such indebtedness shall be deemed to be in an amount equal to
the fair market value of the property subject to such Lien at the time of

 

4

--------------------------------------------------------------------------------



 

determination); (e) the aggregate amount of all Capitalized Lease Obligations of
such Person; (f) all Contingent Liabilities of such Person, whether or not
reflected on its balance sheet; (g) all Hedging Obligations of such Person, if
any; (h) all Debt of any partnership of which such Person is a general partner;
and (i) all monetary obligations of such Person under (i) a so-called synthetic,
off-balance sheet or tax retention lease, or (ii) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).  Notwithstanding the foregoing, Debt shall not
include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the Ordinary Course of Business.

 

“Default” means an Event of Default or Unmatured Event of Default.

 

“Default Interest Rate” has the meaning set forth in Section 2(b).

 

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including, without limitation, those pension, profit sharing and
retirement plans of the Broker/Dealer described from time to time in the
financial statements of the Broker/Dealer and any pension plan, welfare plan,
Defined Benefit Pension Plans (as defined in ERISA) or any multi-employer plan,
maintained or administered by the Broker/Dealer or to which the Broker/Dealer is
a party or may have any liability or by which the Broker/Dealer is bound.

 

“Environmental Laws” mean all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Examining Authority” means the self-regulatory body designated to be
responsible for inspecting or examining the Broker/Dealer for compliance with
financial responsibility requirements under Section 9(c) of the Securities
Investor Protection Act of 1970 and Section 17(d) of the Exchange Act.  For
purposes of this Loan Agreement, “Examining Authority” includes FINRA in
accordance with its responsibilities under any applicable regulatory services
agreement with any Governmental Authority.

 

5

--------------------------------------------------------------------------------



 

“Excess Net Capital” means the amount shown on the relevant date of
determination, under the heading “Computation of Alternative Net Capital
Requirement” as shown on Broker/Dealer’s Financial and Operational Combined
Uniform Single (FOCUS) reports, or under such other line on Broker/Dealer’s
FOCUS reports pursuant to which Broker/Dealer reports its excess net capital.

 

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“FOCUS Reports” means Financial and Operation Combined Uniform Single Reports
filed by Broker/Dealer in accordance with Exchange Act rules and regulations.

 

“Form 33R” has the meaning set forth in the preamble of this Rider.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, provided, however, that interim financial statements or reports
shall be deemed in compliance with GAAP despite the absence of footnotes and
fiscal year-end adjustments as required by GAAP.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any self-regulatory organization with jurisdiction over an applicable Person,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Government Obligations” has the meaning set forth in “Cash Equivalents” above.

 

“Guarantor” means, collectively, any party to a Guaranty (other than Lender) and
any other guarantor of all or any portion of the Obligations.

 

“Guaranty” means each Guaranty Agreement made by a Corporate Guarantor in favor
of Lender, and any other guaranty of any of the Obligations now or hereafter
executed and delivered by any Person to Lender.

 

“Hazardous Substances” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental

 

6

--------------------------------------------------------------------------------



 

Law; and (c) any other chemical, material or substance, the exposure to, or
release of which is prohibited, limited or regulated by, or for which any duty
or standard of care is imposed pursuant to, any Environmental Law.

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

“Holdings LP” means J.V.B. Financial Group Holdings, LP, a Delaware limited
partnership, and its successors and assigns.

 

“ICE LIBOR” is defined in “LIBOR” below.

 

“Incumbent Directors” is defined in “Change of Control” above.

 

“Indemnified Party” has the meaning set forth in Section 12(b).

 

“Intangible Assets” means for any Person (a) goodwill, prepaid expenses relating
to obligations or liabilities that are due more than twelve (12) months from the
date of calculation, deposits (other than deposits held on behalf, or for the
benefit, of customers of such Person with dealers in securities), (b) any
amounts due from equity holders, Affiliates, officers or employees of such
Person and (c) intellectual property, calculated in accordance with GAAP.

 

“Investments” has the meaning set forth in Section 7(p).

 

“JKD Investment Agreement” has the meaning set forth in the definition of “Third
Party Debt.”

 

“Lender” has the meaning set forth in the preamble of this Rider.

 

“LIBOR” means, with respect to any applicable interest period, the rate per
annum equal to the London Interbank Offered Rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) (“ICE LIBOR”), as published by Bloomberg Financial Markets system
(or another commercially available source providing quotations of ICE LIBOR as
reasonably designated by Lender from time to time) at approximately 11:00
a.m. (London time) two (2) business days prior to the commencement of such
interest period, for United States Dollars (for delivery on the first day of
such interest period).  Lender may adjust the LIBOR Rate by substituting an
alternative rate in the event LIBOR becomes unavailable or is no longer capable
of being determined, to a rate selected by and uniformly adopted by the Lender
as the alternative rate to LIBOR or to a rate which is broadly accepted by the
syndicated loan market as an alternative rate to LIBOR and acceptable to the
Lender.  Lender’s determination of LIBOR shall be conclusive, absent manifest
error.  As used in this definition, “Banking Day” means any day other than a
Saturday, Sunday or any other day on which banks in London, England or
Chicago, Illinois are required or permitted to close.

 

7

--------------------------------------------------------------------------------



 

“LIBOR Rate” means a per annum rate of interest equal to LIBOR plus Six Percent
(6.0%) as determined on the 10th day of each calendar month, provided that in no
event shall the LIBOR Rate be less than Six Percent (6.0%).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including, but not limited to, those created by,
arising under or evidenced by any conditional sale or other title retention
agreement, the interest of a lessor under a Capital Lease, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law), and any contingent
or other agreement to provide any of the foregoing, but not including the
interest of a lessor under an operating lease which is not a Capital Lease.

 

“Loans” means, collectively, all Revolving Loans made by the Lender to the
Broker/Dealer under and pursuant to the Loan Agreement.

 

“Loan Agreement” has the meaning set forth in the preamble of this Rider.

 

“Loan Commitment” means Seventeen Million Five Hundred Thousand Dollars
($17,500,000).

 

“Loan Documents” means this Loan Agreement, the Note, each Guaranty, and all
other agreements, entered into by any Obligor with Lender or any Affiliate of
Lender, and all other documents, instruments and agreements delivered to Lender
in connection therewith, in each case as amended, restated, supplemented or
otherwise modified from time to time, including, but not limited to, the BD Loan
Agreement and each other Financing Agreement (as defined in the BD Loan
Agreement) delivered in connection therewith.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of Obligors on a combined basis; (b) a material
impairment of the ability of any Obligor to perform in any material respect any
of its obligations under any Financing Agreement; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any Loan
Documents.

 

“Mead Park Notes” is defined in the definition of “Third Party Debt.”

 

“Net Capital” means “net capital,” as defined by the Rule and calculated in the
manner set forth on the applicable FOCUS Report.

 

“Obligations” means, collectively, all of Broker/Dealer’s liabilities,
obligations, and indebtedness to Lender or any of its Affiliates of any and
every kind and nature, whether heretofore, now or hereafter owing, arising, due
or payable and howsoever evidenced, created, incurred, acquired, or owing,
whether individually or collectively, direct or indirect, joint or several,
absolute or contingent, primary or secondary, fixed or otherwise (including
obligations of performance), and whether arising or existing under any Loan
Document or other written agreement, oral agreement or operation of law,
including all of Broker/Dealer’s other

 

8

--------------------------------------------------------------------------------



 

indebtedness and obligations to Lender or any of its Affiliates under or in
respect of any of this Loan Agreement, the other Loan Documents, Bank Product
Obligations and any Rate Contract among Broker/Dealer, Lender or an Affiliate of
Lender, and including any reimbursement obligations, service charges, fees,
expenses of any kind, set-offs, charge-backs, adjustments, corrections, coding
errors and any similar expense or liability of any kind relating to or arising
under the Collateral Account (as defined in the BD Loan Agreement) and/or any
deposit account control agreement entered into in connection with this Loan
Agreement or the Loans contemplated hereby for the benefit of Lender.

 

“Obligor” means the Broker/Dealer, accommodation endorser, guarantor, third
party pledgor, or any other party liable with respect to the Obligations.

 

“Ordinary Course of Business” means, in respect of any transaction or course of
dealing involving any Obligor, the ordinary course of such Person’s business, as
conducted by any such Person in accordance with past practice and undertaken by
such Person in good faith and not for purposes of evading any covenant or
restriction in any Loan Document.

 

“Operating LLC” means Cohen & Company, LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, the Loan Agreement or any of the other Loan Documents.

 

“Permitted Liens” shall have the meaning as set forth in Section 6.1 of the BD
Loan Agreement.

 

“Parent” means Cohen & Company Inc., a Maryland corporation, and its successors
and assigns.

 

“Permitted Third Party Debt Payments” has the meaning set forth in
Section 7(b)(ii).

 

“Person” means any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates,
including any agreement or arrangement which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of

 

9

--------------------------------------------------------------------------------



 

these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Regulatory Change” means the introduction of, or any change in any applicable
law, treaty, rule, regulation or guideline or in the interpretation or
administration thereof by any Governmental Authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Lender or
its lending office.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

 

“Restricted Payment” means (a) any dividend or other distribution by the
Broker/Dealer (whether in cash, securities or other property) with respect to
any of its Capital Securities, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interest, or (c) any payment of principal or interest or any
purchase, redemption, retirement, acquisition or defeasance with respect to any
Debt of the Broker/Dealer which is expressly subordinated to the payment of the
obligations of the Broker/Dealer under the Loan Documents.

 

“Responsible Officer” means, as to the applicable Person, its chief executive
officer, chief financial officer, controller, chief investment officer or its
president, or any other officer having substantially the same authority and
responsibility, or with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, controller or
chief investment officer or its president, or any other officer having
substantially the same authority and responsibility, and each other Person
designated by any of the foregoing or authorized to request the advance of the
Loans including any Person Lender reasonably believes is so authorized.

 

“Revolving Loan Borrowing Termination Date” means April 10, 2020.

 

“Revolving Loan Interest Rate” means a floating rate of interest equal to the
LIBOR Rate.

 

“Revolving Loan Maturity Date” means April 10, 2021.

 

“Revolving Loan” and “Revolving Loans” means, respectively, each direct advance
and the aggregate of all such direct advances made by the Lender to the
Broker/Dealer under and pursuant to the Loan Agreement, as described in Form 33R
and in Section 2.

 

“Revolving Note” or “Note” means a revolving note in the form prepared by and
acceptable to the Lender in the amount of the Loan Commitment and maturing on
the Revolving Loan Maturity Date, executed by the Broker/Dealer and payable to
the order of the Lender, together with any and all renewal, extension,
modification or replacement notes executed by the Broker/Dealer and delivered to
the Lender and given in substitution therefor.

 

10

--------------------------------------------------------------------------------



 

“Rider” has the meaning set forth in the preamble of this Rider.

 

“Rule” has the meaning set forth in paragraph 3 of Form 33R.

 

“Rule 2a-7” is defined in the definition of “Cash Equivalent Investment” above.

 

“SEC” means the Securities and Exchange Commission and any successor
organization discharging the regulatory functions of the Securities and Exchange
Commission.

 

“Securities Laws” means the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the Sarbanes Oxley Act of 2002, as amended,
any foreign equivalent of the Securities Act of 1933, as amended, and the
applicable accounting and auditing principles, rules, standards and practices
promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.

 

“Senior Debt” means as to any Person, all Debt of such Person that is not
Subordinated Debt and that ranks pari passu in right of payment to the
Obligations, and that matures more than one year from the date of its creation
(or is renewable or extendible, at the option of such Person, to a date more
than one year from such date), including without limitation the Loans.

 

“Sharing Agreement” means a management agreement, service agreement or similar
agreement or written arrangement arising from or relating to shared office
space, technology, trade services and other sharing of expenses by or among
Broker/Dealer, Parent and any of its or their Affiliates, together with all
amendments thereto.

 

“Subordinated Debt” means that portion of the Debt of the Broker/Dealer which is
subordinated to the Obligations in a manner reasonably satisfactory to the
Lender (including, but not limited to, right and time of payment of principal
and interest).

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, partnership, association or other
business entity of which (a) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (b) if a limited liability company, partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof. 
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control (or have the power to be or control) a
managing director, manager or general partner of such limited liability company,
partnership, association or other business entity.  In the absence of
designation to the contrary, reference to a Subsidiary or Subsidiaries shall be
deemed to be a reference to Subsidiaries of Broker/Dealer.

 

11

--------------------------------------------------------------------------------



 

“Tangible Net Worth” means, at any time, the total of shareholder or member
equity plus Subordinated Debt minus Intangible Assets.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including, without limitation, backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including interest, additions to tax or penalties applicable thereto.

 

“Third Party Debt” means that certain Debt evidenced by the following (as
amended from time to time):  (i) Convertible Senior Secured Promissory Note,
dated March 10, 2017, issued by Operating LLC (formerly known as IFMI, LLC) to
the DGC Family Fintech Trust in the aggregate principal amount of $15,000,000,
together with that certain Securities Purchase Agreement, dated as of March 10,
2017, by and among Operating LLC (formerly known as IFMI, LLC), the DGC Family
Fintech Trust, a trust established by Daniel G. Cohen, and solely with respect
to certain provisions thereof, Parent (formerly known as Institutional Financial
Markets, Inc.), and the related Pledge Agreement, dated as of March 10, 2017, by
and among Operating LLC (formerly known as IFMI, LLC), in favor of the DGC
Family Fintech Trust; (ii) Convertible Senior Secured Promissory Note, dated
August 28, 2015, issued by Parent to the Edward E. Cohen IRA in the aggregate
principal amount of $4,385,628 (formerly that certain Convertible Senior Secured
Promissory Note, dated September 25, 2013, issued by Parent to Mead Park Capital
Partners LLC in the aggregate principal amount of $2,923,755, and that certain
Convertible Senior Secured Promissory Note, dated September 25, 2013, issued by
Parent to Mead Park Capital Partners LLC in the aggregate principal amount of
$1,461,873 (collectively, the “Mead Park Notes”); (iii) Convertible Senior
Secured Promissory Note, dated September 25, 2013, issued by Parent to EBC 2013
Family Trust in the aggregate principal amount of $2,400,000; (iv) Junior
Subordinated Note due 2037, dated June 25, 2007, issued by Parent (formerly
known as Alesco Financial Inc.) in the aggregate principal amount of
$28,995,000; (v) Junior Subordinated Note due 2035, dated March 15, 2005, issued
by Parent (formerly known as Sunset Financial Resources, Inc.) to JPMorgan Chase
Bank, N.A., as Property Trustee of Sunset Financial Statutory Trust I, in the
aggregate principal amount of $20,619,000; (vi) Investment Agreement, dated
October 3, 2016, by and between Operating LLC (formerly known as IFMI, LLC) and
JKD Capital Partners I LTD (pursuant to which, among other things, JKD Capital
Partners I LTD agreed to invest up to $12,000,000 into Operating LLC) (the “JKD
Investment Agreement”); (vii) Investment Agreement, dated September 29, 2016, by
and between Operating LLC and Cohen Bros. Financial LLC Trust (pursuant to
which, among other things, Cohen Bros. Financial LLC invested $8,000,000 into
Operating LLC); and (viii) Investment Agreement dated September 29, 2016, by and
between Operating LLC and The DGC Family Fintech Trust (pursuant to which, among
other things, The DGC Family Fintech Trust invested $2,000,000 into Operating
LLC).

 

“Unmatured Event of Default” means any event which, if continued uncured, would,
with the giving of notice, the passage of time or both, constitute an Event of
Default.

 

“Voidable Transfer” has the meaning set forth in Section 15.

 

12

--------------------------------------------------------------------------------



 

2.                                      Loan Commitment; Interest.

 

(a)                                 Notwithstanding anything to the contrary in
paragraph 1 of Form 33R, the Lender shall make revolving credit loans to the
Broker/Dealer from time to time between the effective date hereof and the
Revolving Loan Borrowing Termination Date, and in such amounts as the
Broker/Dealer may from time to time request, provided, however, that the
aggregate principal balance of all such advances outstanding at any time shall
not exceed the Loan Commitment.  Revolving Loans made by the Lender may be
repaid and, subject to the terms and conditions of the Loan Agreement, borrowed
again up to, but not including the Revolving Loan Borrowing Termination Date,
subject to the applicable provisions of this Loan Agreement.  Each advance of a
Revolving Loan hereunder shall have a maturity date of at least twelve months
from the date of each such advance, unless prepaid pursuant to the permissive
prepayment provisions of this Loan Agreement, provided that no maturity date of
any advance of a Revolving Loan hereunder shall be later than the Revolving Loan
Maturity Date.

 

(b)                                 Notwithstanding anything to the contrary in
paragraph 1 of Form 33R, the principal amount of the Revolving Loans outstanding
from time to time shall bear interest at a floating rate equal to the Revolving
Loan Interest Rate.  Subject to the subordination provisions of this Loan
Agreement, accrued and unpaid interest on the unpaid principal balance of all
Revolving Loans outstanding from time to time, shall be due and payable monthly,
in arrears, commencing on February 10, 2019, and continuing on the tenth (10th)
day of each calendar month thereafter, and on the maturity date of the
applicable advance of a Revolving Loan or Revolving Loan Maturity Date, as
applicable.  In the event of any repayment or prepayment of the Loan, accrued
and unpaid interest on the principal amount repaid or prepaid shall be payable
on the date of such repayment or prepayment.  Subject to the subordination
provisions of this Loan Agreement, in the event that the Broker/Dealer fails to
pay any amount of principal, interest, fees or other amounts payable under the
Loan Documents when due, such overdue amount shall bear interest at the “Default
Interest Rate,” which shall mean the rate of interest equal to the Revolving
Loan Interest Rate plus five percent (5.0%), such interest to be payable on
demand; provided, that in the absence of acceleration, any increase in interest
rates pursuant to this Section 2(b) shall be made at the election of the Lender,
with written notice to the Broker/Dealer.  All interest hereunder shall be
computed on the basis of a year of 360 days for the actual number of days
elapsed (including the day a Loan is made but excluding the date of repayment).

 

(c)                                  Notwithstanding anything to the contrary in
paragraph 1 of Form 33R, each Revolving Loan shall be made available to the
Broker/Dealer upon any written, verbal, electronic, telephonic or telecopy loan
request which the Lender in good faith believes to emanate from a properly
authorized representative of the Broker/Dealer, whether or not that is in fact
the case.  Each such notice shall be effective upon receipt by the Lender, shall
be irrevocable, and shall specify the date, amount and type of borrowing.  The
amount of borrowing shall be in an amount equal to One Million Dollars
($1,000,000) or a higher integral multiple of Five Hundred Thousand Dollars
($500,000), or such lesser amount as would bring the total principal amount of
Revolving Loans advanced hereunder to the Loan Commitment.  A request for a
direct advance must be received by the Lender no later than 2:00
p.m. Chicago, Illinois time, on the day it is to be funded.  The proceeds of
each direct advance shall be made available

 

13

--------------------------------------------------------------------------------



 

at the office of the Lender by credit to the account of the Broker/Dealer or by
other means requested by the Broker/Dealer and acceptable to the Lender.  The
Broker/Dealer does hereby irrevocably confirm, ratify and approve all such
advances by the Lender and does hereby indemnify the Lender against losses and
expenses (including court costs, reasonable outside attorneys’ and paralegals’
fees) and shall hold the Lender harmless with respect thereto, provided however,
that Broker/Dealer shall not have any obligations to indemnify the Lender for
losses and expenses arising from Lender’s willful misconduct or gross
negligence.

 

(d)                                 Broker/Dealer may reduce the amount of the
Loan Commitment in a minimum amount of equal to One Million Dollars ($1,000,000)
or a higher integral multiple of Five Hundred Thousand Dollars ($500,000), or
such lesser amount as would bring the Loan Commitment to the total principal
amount of Revolving Loans advanced hereunder, provided that any such reduction
must be approved by the Examining Authority.

 

3.                                      Taxes and Fees.

 

(a)                                 The Broker/Dealer shall pay all Other Taxes
to the relevant Governmental Authority in accordance with applicable law or
reimburse the Lender therefor to the extent paid by the Lender.

 

(b)                                 The Broker/Dealer agrees to pay to the
Lender a nonrefundable quarterly non-usage fee equal to the daily unborrowed
portion of the Loan Commitment (the “Non-Use Fee”).  For purposes of the
foregoing, the unborrowed portion of the Loan Commitment for any given day will
be an amount equal to the result of:  (i) the amount of the Loan Commitment;
minus (ii) the sum of the aggregate principal amount of all Loans outstanding;
in each case determined as of the end of such day.  The Non-Use Fee shall be
computed for the actual number of days elapsed on the basis of a year of 360
days at a rate per annum equal to 0.50%.  The accrued unpaid non-usage fee shall
be payable quarterly beginning on December 31, 2018, and on the last day of each
September, December, March and June thereafter prior to the Revolving Loan
Maturity Date, with any outstanding unpaid amount due upon the Revolving Loan
Maturity Date.

 

4.                                      Payments.

 

(a)                                 All payments hereunder shall be made at the
office of the Lender or at such other place as the Lender may specify from time
to time, in lawful money of the United States in immediately available funds
without setoff or counterclaim, failing which, unless the payment obligation is
suspended as provided in this Loan Agreement, the Lender shall be entitled to
all of the rights and remedies of an unpaid creditor with a matured indebtedness
provided by applicable law, subject to Event of Default grace periods and
subject to the provisions for subordination set forth in this Loan Agreement. 
Fees and other amounts paid shall not be refundable under any circumstances.

 

(b)                                 If any payment of interest or principal due
hereunder, other than amounts unpaid after maturity, is not made within ten
(10) days after such payment is due in accordance with the terms hereof, then,
in addition to the payment of the amount so due, Broker/Dealer shall pay to
Lender a “late charge” of five cents for each whole dollar so overdue to defray
part of the

 

14

--------------------------------------------------------------------------------



 

cost of collection and handling such late payment.  Broker/Dealer agrees that
the damages to be sustained by Lender for the detriment caused by any late
payment are extremely difficult and impractical to ascertain, and that the
amount of five cents for each one dollar due is a reasonable estimate of such
damages, does not constitute interest, is not a penalty, and does not constitute
a waiver of Lender’s rights with respect to the default.  Notwithstanding the
foregoing, this late charge shall not apply and no late charges shall be
applicable to any amounts which are subject to such late charge in the event the
Obligations are accelerated in accordance with the Form 33R.

 

5.                                      Representations and Warranties.  In
order to induce the Lender to enter this Loan Agreement, the Broker/Dealer
represents and warrants to the Lender as follows.  The representations and
warranties contained in this Loan Agreement shall be true and correct in all
material respects on and as of the date of the advance on the Loans, and after
giving effect thereto, as though made on and as of such date (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date).

 

(a)                                 Organization; Powers.  The Broker/Dealer: 
(i) is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware; (ii) has all requisite
corporate power, and has all material governmental licenses, permits,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being and as proposed to be conducted; and (iii) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary;
except, in each case referred to in clauses (ii) and (iii), to the extent that
the failure to do so would not reasonably be expected to have a Material Adverse
Effect

 

(b)                                 Authorization; Enforceability.  The
Broker/Dealer has all necessary limited liability company power, authority and
legal right to execute, deliver and perform its obligations under this Loan
Agreement; the execution, delivery and performance by the Broker/Dealer of this
Loan Agreement have been duly authorized by all necessary limited liability
company action (including, without limitation, any required approvals); each has
been duly and validly executed and delivered by the Broker/Dealer and this Loan
Agreement constitutes its legal, valid and binding obligation, enforceable
against the Broker/Dealer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(c)                                  Approvals.  No authorizations, approvals or
consents of, and no filings or registrations with any Governmental Authority or
any securities exchange (other than, with respect to Parent, public disclosure
of the transactions contemplated under this Loan Agreement as required by
Securities Laws or the NYSE American) are necessary for the execution, delivery
or performance by the Broker/Dealer of this Loan Agreement, or for the legality,
validity or enforceability hereof or thereof, except for (a) the approval of the
Examining Authority to classify this Loan Agreement as a satisfactory
subordinated loan agreement under Appendix D of the Rule (which is the only
approval or consent of a Governmental Authority necessary to permit such
classification, which approval will have been obtained prior to the
effectiveness of this

 

15

--------------------------------------------------------------------------------



 

Loan Agreement and the making of the Loan hereunder), (b) authorizations,
approvals or consents of any Governmental Authority which have been obtained or
made prior to the making of the Loan hereunder and which are in full force and
effect on the date of such Loan, and (c) routine filings with the SEC or the
Examining Authority that may be required to be made from time to time after the
date hereof.

 

(d)                                 No Breach.  None of the execution and
delivery of this Loan Agreement, the consummation of the transactions herein
contemplated or compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent under, the certificate of
formation or other organizational documents of the Broker/Dealer, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or Governmental Authority, or any agreement or instrument to which the
Broker/Dealer is a party or by which the Broker/Dealer or any of its respective
properties is bound or to which the Broker/Dealer is subject, or constitute a
default under any such agreement or instrument, or result in the creation or
imposition of any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind upon any property of the Broker/Dealer pursuant to the
terms of any such agreement or instrument.

 

(e)                                  Equity Ownership.  All issued and
outstanding Capital Securities of the Broker/Dealer are duly authorized and
validly issued, fully paid, non-assessable and free and clear of all Liens
(other than Permitted Liens), and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities. 
The ownership of the Capital Securities of Broker/Dealer, Holdings LP, Operating
LLC and Parent and types of Capital Securities are set forth on Schedule 5(e). 
As of the date hereof, other than as set forth on Schedule 5(e), there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or
other similar agreements or understandings for the purchase or acquisition of
any Capital Securities of the Broker/Dealer or other Obligor.

 

(f)                                    Financial Statements/Exchange Act
Filings.  All financial statements, including FOCUS Reports, submitted to the
Lender have been prepared in accordance with sound accounting practices and GAAP
on a basis, except as otherwise noted therein, consistent with the previous
fiscal year and present fairly the financial condition of the Broker/Dealer and
the results of the operations for the Broker/Dealer as of such date and for the
periods indicated.  Since the date of the last financial statement submitted by
the Broker/Dealer to the Lender, there has been no adverse change in the
financial condition or in the assets or liabilities of the Broker/Dealer having
a Material Adverse Effect on the Broker/Dealer.  The Broker/Dealer has no
Contingent Liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 7(g).  The Broker/Dealer has timely
filed complete and correct Exchange Act filings, including but not limited to
FOCUS Reports, in accordance with applicable Exchange Act rules and regulations.

 

(g)                                 No Material Adverse Change.  There has been
no material adverse change in the business, assets, prospects, operations or
condition, financial or otherwise, of the Broker/Dealer.

 

16

--------------------------------------------------------------------------------



 

(h)                                 Title to Property.  The Broker/Dealer has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.  The Broker/Dealer owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Broker/Dealer does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(i)                                    Other Subordinated Debt.  As of the
Closing Date, there is no Subordinated Debt of the Broker/Dealer.

 

(j)                                    Net Capital.  The Broker/Dealer operates
under paragraph (a)(1)(ii) of the Rule for the computation of its Net Capital.

 

(k)                                 Liquidity.  Set forth on Schedule 5(k) is
the Broker/Dealer’s most recent daily treasury report which specifies by
institution the amount of cash, securities or other financial assets held by
Broker/Dealer at such institution.

 

(l)                                    Taxes.  The Broker/Dealer has filed or
caused to be filed all Federal income tax returns, or applicable extensions
thereof, and all other material tax returns and information statements that are
required to be filed by the Broker/Dealer and has paid all taxes, or estimated
taxes (in connection with any extensions filed) due pursuant to such returns or
pursuant to any assessment received by the Broker/Dealer, except for any such
tax or assessment the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained. 
The charges, accruals and reserves on the books of the Broker/Dealer in respect
of taxes and other governmental charges are, in the opinion of the
Broker/Dealer, adequate.  The Broker/Dealer has not given or been requested to
give a waiver of the statute of limitations relating to the payment of any
Federal, state, local and foreign taxes or other impositions.

 

(m)                              Litigation and Contingent Liabilities.  Except
as specifically disclosed in Schedule 5(m), there is no litigation, arbitration
proceeding, demand, charge, claim, petition or governmental investigation or
proceeding pending, or to the best knowledge of the Broker/Dealer, threatened,
against the Broker/Dealer, which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.  Other than any liability incident
to such litigation or proceedings or performance guaranties with respect to
Broker/Dealer’s Subsidiaries in the Ordinary Course of Business, the
Broker/Dealer has no material guarantee obligations, Contingent Liabilities,
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not fully
reflected or fully reserved for in the most recent audited financial statements
delivered pursuant to Section 7(g).

 

(n)                                 Event of Default.  No Event of Default or
Unmatured Event of Default exists or would result from the incurrence by the
Broker/Dealer of any of the Obligations hereunder or under any of the other Loan
Documents, and to its knowledge the Broker/Dealer is

 

17

--------------------------------------------------------------------------------



 

not in default (without regard to grace or cure periods) under any other
contract or agreement to which it is a party.

 

(o)                                 ERISA Obligations.  All Employee Plans of
the Broker/Dealer meet the minimum funding standards of Section 302 of ERISA and
412 of the Internal Revenue Code where applicable, and each such Employee Plan
that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 is qualified.  No withdrawal liability has been
incurred under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate governmental
agencies.  The Broker/Dealer has promptly paid and discharged all obligations
and liabilities arising under ERISA of a character which if unpaid or
unperformed might result in the imposition of a Lien against any of its
properties or assets.

 

(p)                                 Labor Relations.  (i) There are no strikes,
lockouts or other labor disputes against the Broker/Dealer or, to
Broker/Dealer’s knowledge, threatened, (ii) hours worked by and payment made to
employees of the Broker/Dealer have not been in violation of the Fair Labor
Standards Act or any other applicable law, and (iii) no unfair labor practice
complaint is pending against the Broker/Dealer or, to Broker/Dealer’s knowledge,
threatened before any Governmental Authority.

 

(q)                                 True and Complete Disclosure.  The
information reports, financial statements, exhibits and schedules furnished in
writing by or on behalf of the Broker/Dealer to the Lender in connection with
the negotiation, preparation or delivery of the Loan Documents or included
therein or delivered pursuant thereto when taken as a whole do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein, in light of the circumstances under which they
were made not misleading.  All written information furnished by the
Broker/Dealer to the Lender in connection with the Loan Documents and the
transactions contemplated therein will be true, complete and accurate in every
material respect, or (in the case of projections) based on reasonable estimates,
on the date as of which such information is stated or certified.  There is no
fact known to the Broker/Dealer that could result in a Material Adverse Effect
that has not been disclosed herein or in a report financial statement, exhibit,
schedule, disclosure letter or other writing furnished to the Lender.

 

(r)                                   BD Loan Agreement.  To the extent not
provided above, the representations and warranties of Broker/Dealer under the BD
Loan Agreement are incorporated with and into this Loan Agreement as if fully
set forth herein, provided that in the event of a conflict, the above
representations and warranties shall govern.

 

6.                                      Conditions Precedent to Loans.  The
obligation of the Lender to make the Loan shall not become effective until the
date (the “Closing Date”) on which each of the following conditions is satisfied
or waived by the Lender:

 

(a)                                 Loan Documents.  The Lender (or its counsel)
shall have received from the Broker/Dealer (i) Form 33R and this Rider signed on
behalf of the Broker/Dealer, (ii) the Revolving Note duly executed by
Broker/Dealer in the form attached to the Form 33R as Exhibit

 

18

--------------------------------------------------------------------------------



 

A, and (iii) such other Loan Documents as required by the Lender, including, but
not limited to, any amendments to the BD Loan Agreement and Loan Documents
related thereto.

 

(b)                                 Organizational and Authorization Documents. 
The Lender (or its counsel) shall have received from the Broker/Dealer copies of
(i) the Articles of Organization and Operating Agreement (or equivalent
formation and governing documents) of Broker/Dealer and each Guarantor;
(ii) resolutions of each of the Broker/Dealer and each Guarantor approving and
authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby;
(iii) signature and incumbency certificates of the officers of each of the
Broker/Dealer and each Guarantor, executing any of the Loan Documents, each of
which the Broker/Dealer hereby certifies to be true and complete, and in full
force and effect without modification, it being understood that the Lender may
conclusively rely on each such document and certificate until formally advised
by the Broker/Dealer of any changes therein and (iv) good standing certificates
in the state of formation of the Broker/Dealer and each Guarantor and in any
other state where each such Person is authorized to do business.

 

(c)                                  Solvency Certificate.  The Lender (or its
counsel) shall have received from the Broker/Dealer a Solvency Certificate
executed by Broker/Dealer.

 

(d)                                 Closing Certificate.  The Lender (or its
counsel) shall have received from the Broker/Dealer a Closing Certificate
executed by Broker/Dealer.

 

(e)                                  Examining Authority Approval.  The Lender
(or its counsel) shall have received evidence that the Examining Authority has
found the Loan Agreement acceptable as to form and content and deemed it to
constitute a satisfactory subordination agreement under Appendix D of the Rule.

 

(f)                                    Sharing Agreements.  The Lender (or its
counsel) shall have received from the Broker/Dealer copies of all Sharing
Agreements currently in effect certified by an authorized officer of the
Broker/Dealer, Parent or its or their Affiliates.

 

(g)                                 Additional Documents.  The Lender (or its
counsel) shall have received from the Broker/Dealer such other certificates,
financial statements, schedules, resolutions, notes and other documents which
are provided for hereunder or which Lender shall require.

 

(h)                                 Fees.  The Lender (or its counsel) shall
have received from the Broker/Dealer the fees payable under Section 3.

 

(i)                                    Accuracy of Representations; No Default. 
(a) The representations and warranties of the Broker/Dealer made herein shall be
true and complete on and as of the date of the making of the Loan with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of an
earlier date, as of such earlier date), and (b) no Default shall have occurred
and be continuing.

 

(j)                                    Compliance with Laws.  The Broker/Dealer
shall be in compliance in all material respects with all laws and regulations
applicable to it, including Capital Requirements,

 

19

--------------------------------------------------------------------------------



 

and all regulatory approvals necessary for any advance under this Agreement
shall have been obtained and be in full force and effect.

 

7.                                      Covenants.

 

(a)                                 Financial Covenants.

 

(i)                                    Tangible Net Worth.  Broker/Dealer shall
maintain at all times a Tangible Net Worth of (A) at least Seventy Five Million
Dollars ($75,000,000) from the Closing Date through and including December 30,
2018, and (ii) Eighty Million Dollars ($80,000,000) from December 31, 2018 and
thereafter, provided that Broker/Dealer further shall comply with the
requirements under Section 7(b), as and when applicable.

 

(ii)                                Maximum Leverage Ratio.  At all times the
outstanding Loan amount shall not exceed 0.22 times the Broker/Dealer’s Tangible
Net Worth.

 

(iii)                            Excess Net Capital.  At all times Broker/Dealer
shall maintain Excess Net Capital of at least Forty Million Dollars
($40,000,000).

 

(b)                                 Repayment of Third Party Debt.

 

(i)                                     Other than as provided in
Section 7(b)(ii) and Section 7(b)(iii), Broker/Dealer covenants and agrees that,
so long as Lender shall have any Loan Commitment hereunder or under the BD Loan
Agreement, or the Loans or other Obligations (other than contingent obligations
with respect to which no express indemnification claim has been made) shall
remain unpaid or unsatisfied, Broker/Dealer shall not, directly or indirectly,
make or contribute to any principal payments, in full or in part, under or with
respect to the Third Party Debt.

 

(ii)                                  Subject to Section 7(b)(iii), Parent and
Operating LLC, collectively, may make or contribute the following (the
“Permitted Third Party Debt Payments”):  (A) up to Three Million Dollars
($3,000,000) in the aggregate in principal payments under or with respect to the
Third Party Debt during any twelve (12) month period; (B) payments of any or all
amounts outstanding under the Mead Park Notes upon maturity thereof; and
(C) payments of any or all amounts which become payable by Operating LLC
pursuant to the JKD Investment Agreement upon an “Investor Redemption”
thereunder in accordance with Section 6(a) thereof, in each case so long as no
Event of Default exists or would occur as a result thereof; provided, however,
if any payments are made pursuant to clause (B) and/or clause (C) of this
Section 7(b)(ii), then no payment shall be permitted pursuant to clause (A) of
this Section 7(b)(ii).

 

(iii)                               Permitted Third Party Debt Payments made
pursuant to clause (B) or clause (C) of Section 7(b)(ii) which individually or
in the aggregate exceeds $3,000,000 in any twelve (12) month period shall be
subject to the following additional restrictions:  (i) Broker/Dealer or the
applicable Obligor permitted to make such payment shall provide at least five
(5) Business Days prior written notice to Lender its intent to make such payment
with all material details relating to the anticipated payment as reasonably
requested by Lender; (ii) if the

 

20

--------------------------------------------------------------------------------



 

anticipated payment relates to the payment of any dividend by Broker/Dealer, on
the date such payment is made, and immediately after making such payment, there
shall be no Loans outstanding under this Agreement; (iii) the applicable minimum
Tangible Net Worth threshold that Broker/Dealer is required to maintain pursuant
to Section 7(a)(i) shall automatically increase by a dollar amount equal to
fifty percent (50%) of the amount by which the payment to be made exceeds
$3,000,000, rounded up to the nearest $500,000, for the remainder of the
applicable period (by way of example, if Broker/Dealer makes a payment permitted
by Section 7(b)(ii) equal to $6,000,000 prior to December 31, 2018, then
Broker/Dealer’s minimum Tangible Net Worth requirement shall be increased by
$1,500,000 for the applicable period, causing such covenant to increase from
$75,000,000 to $76,500,000 through December 31, 2018); and (iv) prior to making
any such payment, Broker/Dealer shall provide to Lender a fully and properly
completed compliance certificate in the form of Exhibit B to the BD Loan
Agreement, certified on behalf of Broker/Dealer by a Responsible Officer (as
such term is defined under the BD Loan Agreement), reflecting Broker/Dealer’s
compliance with the minimum Tangible Net Worth covenant both before making such
payment and after giving effect to such payment (including any required
increase).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Section 7(b), upon the occurrence and during the continuance
of an Event of Default, neither Parent nor Operating LLC shall make or
contribute any principal payments under or with respect to the Third Party Debt
without Lender’s prior written consent.

 

(c)                                  Maintenance of Existence.  The
Broker/Dealer will do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence under the laws of
its jurisdiction of organization.

 

(d)                                 Maintenance of Licenses, Permits, Rights and
Properties.  The Broker/Dealer will do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its licenses, permits,
rights and properties necessary to conduct its business, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(e)                                  Maintenance of Property, Insurance. 
Broker/Dealer shall maintain and preserve all of its Property which is used or
useful in its business in good working order and condition (ordinary wear and
tear excepted) and make all necessary repairs thereto and renewals and
replacements thereof except where failure to do so would not reasonably be
expected to result, in the aggregate, in a Material Adverse Effect. 
Broker/Dealer further shall maintain insurance with responsible and reputable
insurance companies or associations with respect to its properties and business,
in such amounts and covering such risks as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to Lender.  All property policies are to be made payable to Lender
in case of loss, under a standard noncontributory “lender” or “secured party”
clause and are to contain such other provisions as Lender may require to fully
protect its interest and to any payments to be made under such policies. 
Broker/Dealer shall make or cause to be made all necessary repairs or
replacements of its

 

21

--------------------------------------------------------------------------------



 

property and equipment and any proceeds of insurance shall, to the extent that
such proceeds are paid to Lender, be paid by Lender to Broker/Dealer as
reimbursement for the costs of such repairs or replacements.  All certificates
of insurance are to be delivered to Lender and the policies are to be premium
prepaid, with the loss payable and additional insured endorsement in favor of
Lender and such other Persons as Lender may designate from time to time, and
shall provide ten (10) days’ prior written notice before the effective date of
cancellation if insurer cancels for non-payment of premium or for not less than
thirty (30) days’ prior written notice to Lender of the exercise of any right of
cancellation for any other reason.  If Broker/Dealer fails to maintain such
insurance, Lender may arrange for such insurance, but at Broker/Dealer’s expense
and without any responsibility on Lender’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.  Upon the occurrence and during the continuance of an
Event of Default, Lender shall have the sole right, in its name or in the name
of Broker/Dealer, to file claims under any insurance policies, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies;
provided that, unless otherwise applied toward the repayment of the Obligations,
any amounts collected by Lender in connection with such insurance policies
shall, at any time that Lender shall not have elected to terminate the Loan
Commitment and declare the Loans due and payable hereunder, be remitted to the
applicable Obligor.

 

(f)                                    Compliance with Laws.  The Broker/Dealer
will (i) comply with all Requirements of Law applicable to it or its property;
and (ii) pay and discharge all taxes, assessments and charges or levies imposed
by any Governmental Authority on it or its activities or on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.

 

(g)                                 Financial Statements and Other Information. 
Except as otherwise expressly provided for herein, Obligors and their respective
Subsidiaries shall keep proper books of record and account in which full and
true entries will be made of all dealings or transactions of or in relation to
the business and affairs of Obligors and their respective Subsidiaries, in
accordance with GAAP consistently applied and Broker/Dealer shall cause to be
furnished to Lender:

 

(i)                                    Monthly.  As soon as practicable after
the end of each month and in any event not more than 30 days thereafter, with
respect to Broker/Dealer, a copy of the Financial and Operational Combined
Uniform Single (FOCUS) report of Broker/Dealer.

 

(ii)                                Quarterly.  As soon as practicable after the
end of each Fiscal Quarter, and in any event by the earlier of the date filed
with the SEC and FINRA or any other Governmental Authority or forty five (45)
days after the end of each such Fiscal Quarter (or within seventy five (75) days
after the close of a Fiscal Year for the last Fiscal Quarter of such year):

 

22

--------------------------------------------------------------------------------



 

(A)                               unaudited consolidated financial statements of
Broker/Dealer and Parent for such quarter, including, without limitation,
statements of income and changes in equity for such period and year to date
balance sheets as of the end of such period, setting forth in each case, in
comparative form, figures for the corresponding periods in the preceding Fiscal
Year and as of a date one year earlier, all in reasonable detail and certified
as accurate by a Responsible Officer, subject to changes resulting from normal
year-end adjustments; and

 

(B)                               in the event that any of the foregoing
statements indicate that any Obligor or its Subsidiaries have varied in any
material respect from any financial projections provided by such Obligor to
Lender, if any, a statement of explanation of such variations from the
applicable Responsible Officer.

 

(iii)                            Annual.  As soon as practicable after the end
of each Fiscal Year of Broker/Dealer, and in any event within the sooner of
(i) when filed with the SEC, FINRA or any other Governmental Authority and
(ii) sixty (60) days after the end of each such Fiscal Year, annual audited
financial statements of Broker/Dealer, and seventy five (75) days after the end
of each such Fiscal Year, annual consolidated audited financial statements of
Parent, in each case, including, without limitation, statements of income,
changes in equity and cash flow for such year, and balance sheets as of the end
of such year, setting forth in each case, in comparative form, corresponding
figures for the period covered by the preceding annual review and as of the end
of the preceding Fiscal Year, all in reasonable detail and satisfactory in scope
to Lender and examined by Grant Thornton LLP, or any other independent certified
public accountants of recognized standing and reputation selected by
Broker/Dealer and reasonably satisfactory to Lender whose opinion shall be
unqualified.

 

(iv)                             Other Information.  With reasonable promptness,
such other business or financial data as Lender may reasonably request.

 

No change with respect to such accounting principles (other than to comply with
changes in GAAP) shall be made by the Broker/Dealer without giving prior
notification to the Lender.  The Broker/Dealer represents and warrants to the
Lender that the financial statements delivered to the Lender at or prior to the
execution and delivery of this Loan Agreement and to be delivered at all times
thereafter accurately reflect and will accurately reflect the financial
condition of the Broker/Dealer.  The Lender shall have the right during business
hours, upon five (5) Business Days prior written notice thereof to the
Broker/Dealer, to inspect the books and records of the Broker/Dealer and make
extracts therefrom.

 

(h)                                 Audit Reports.  The Broker/Dealer shall
(a) make available to the Lender copies of any audit reports performed or
required to be performed by the Examining Authority and (b) furnish to the
Lender copies of any audit reports performed or required to be performed by the
Examining Authority which contains material adverse findings or otherwise
results in liability.

 

(i)                                    Field Audits.  The Broker/Dealer shall
permit the Lender to inspect the tangible assets and/or other business
operations of the Broker/Dealer, to perform appraisals of the equipment of the
Broker/Dealer, and to inspect, audit, check and make copies of, and extracts

 

23

--------------------------------------------------------------------------------



 

from, the books, records, computer data, journals, orders, receipts,
correspondence and other data relating to accounts.  Such inspections or audits
will be limited to no more than once per calendar year provided that no Event of
Default has occurred and is continuing.  Unless an Event of Default shall have
occurred and is continuing, all such inspections or audits that the Lender
conducts during any calendar year shall be at the Lender’s sole expense.

 

(j)                                    Depository Relationship.  Broker/Dealer
shall cause the primary banking depository relationship of Broker/Dealer to
continue to be maintained with the Lender.  For the avoidance of doubt, this
provision is not intended to, and shall not, require the Broker/Dealer to retain
proceeds of the Loans for any period of time in its depository accounts.  All
deposit accounts and operating bank accounts of Broker/Dealer are located at
Lender, and Broker/Dealer has no other Deposit Accounts except those listed on
Schedule 7(j).

 

(k)                                 Notices of Default and other Material
Events.  The Broker/Dealer will furnish notice to the Lender in writing promptly
after the Broker/Dealer knows or has reason to believe that (i) any Default has
occurred, (ii) any proceeding by or before any Governmental Authority, and of
any material development in respect of such legal or other proceedings,
affecting the Broker/Dealer, except proceedings that if adversely determined,
would not (either individually or in the aggregate) result in Material Adverse
Effect or (iii) any other development that results in, or could reasonably be
expected to result in a Material Adverse Effect.  Each notice delivered
hereunder shall be accompanied by a statement of an executive officer of the
Broker/Dealer setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

 

(l)                                    Prohibition of Fundamental Changes. 
Broker/Dealer and Holdings LP shall not (a) enter into any transaction of merger
or consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution); (b) acquire any business or property
from, or Capital Securities of, or be a party to any acquisition of, any Person,
except for Investments permitted under this Loan Agreement, or (c) convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, any material part of its business or property, whether now owned
or hereafter acquired, except for (i) sales of obsolete or worn-out property or
equipment no longer used or useful in its business so long as the amount thereof
sold in any single fiscal year by the Broker/Dealer shall not have a fair market
value in excess of $250,000 and (ii) sales of securities and other property in
the Ordinary Course of Business.

 

(m)                              Subsidiaries.  Except with respect to any
non-recourse special purpose entity Subsidiary that is created by Broker/Dealer
for the purpose of accumulating financial assets for subsequent securitization
and that is consolidated into the Broker/Dealer in accordance with GAAP,
including those entities set forth on Schedule 7(m) (“Consolidated
Subsidiaries”), Broker/Dealer and Holdings LP shall not, so long as Lender shall
have any Commitment hereunder, or the Loans or other Obligations (other than
contingent obligations with respect to which no express indemnification claim
has been made) shall remain unpaid or unsatisfied, directly or indirectly, form,
acquire or permit to exist any Subsidiaries without Lender’s prior written
consent which consent shall not be unreasonably withheld or delayed; provided
that any investments in Consolidated Subsidiaries shall be included in and
governed by the Additional

 

24

--------------------------------------------------------------------------------



 

Loan and Investment Cap under Section 7(p)(vii), and Broker/Dealer or Holdings
LP shall give the Lender written notice of the creation of any Consolidated
Subsidiary no later than ten (10) days after formation together with copies of
its governing documents and such other documentation as Lender may reasonably
request.

 

(n)                                 Debt.  Broker/Dealer covenants and agrees
that, so long as Lender shall have any Loan Commitment hereunder, or the Loans
or other Obligations (other than contingent obligations with respect to which no
express indemnification claim has been made) shall remain unpaid or unsatisfied,
Broker/Dealer shall not directly or indirectly incur, create, assume, become or
be liable in any manner with respect to, or permit to exist, any Debt, other
than any of the following:

 

(i)                                     the Obligations;

 

(ii)                                  so long as no Event of Default exists or
would occur as a result thereof, Debt to Pershing LLC or other securities
lenders under customary short-term repurchase agreements entered into in the
Ordinary Course of Business; provided, that Broker/Dealer provides an updated
schedule setting forth all accounts relating to any short-term repurchase
arrangements in existence as of the date of such compliance certificate;

 

(iii)                               Debt (including any undrawn amounts
available under any document representing such Debt) existing as of the Closing
Date as referred to in the financial statements referenced in Section 7(g) or
set forth specifically in Schedule 7(n), and any renewals, refinancings or
extensions thereof in a principal amount not in excess of that outstanding as of
the date of such renewal, refinancing or extension and the terms of any such
renewal, refinancing or extension are not materially less favorable to the
obligor thereunder;

 

(iv)                              Debt of Broker/Dealer and its Subsidiaries
incurred after the Closing Date consisting of Debt or any lease of property,
real or personal, the obligations with respect to which are required to be
capitalized on a balance sheet of the lessee in accordance with GAAP incurred to
provide all or a portion of the purchase price or cost of construction of an
asset; provided that (i) such Debt when incurred shall not exceed the purchase
price or cost of construction of such asset; (ii) no such Debt shall be renewed,
refinanced or extended for a principal amount in excess of the principal balance
outstanding thereon at the time of such renewal, refinancing or extension; and
(iii) the total amount of all such Debt shall not exceed $1,000,000 at any time
outstanding;

 

(v)                                 unsecured intercompany Debt of Broker/Dealer
payable to any other Obligors; provided, that, the total amount of all such Debt
shall not exceed the Additional Loan and Investment Cap (inclusive of amounts
advanced as contemplated by Sections 7(p)(vii));

 

(vi)                              unsecured Debt of a Person existing at the
time such Person becomes a Subsidiary of Broker/Dealer in a transaction
permitted hereunder in an aggregate principal amount not to exceed $1,000,000
for all such Persons; provided, that any such Debt was not created in
anticipation of or in connection with the transaction or series of transactions
pursuant to which such Person became a Subsidiary of Broker/Dealer;

 

25

--------------------------------------------------------------------------------



 

(vii)                           Contingent Liabilities in respect of Debt of
Broker/Dealer to the extent such Debt is permitted to exist or be incurred
pursuant to this Section 7(n);

 

(viii)                        Bank Product Obligations;

 

(ix)                              All Rate Contracts and Hedging Obligations
entered into in the Ordinary Course of Business; and

 

(x)                                 margin payable to clearing agents and
brokers, the BONY Credit Agreement, nonrecourse warehouse indebtedness,
unsettled trade payables to clearing agents and brokers, trading securities sold
and not yet purchased, and securities sold under agreement to repurchase.

 

Notwithstanding anything to the contrary contained herein, except as otherwise
permitted by this Loan Agreement, Broker/Dealer shall not pay any obligations or
indebtedness before the same is due.  For the avoidance of doubt, Schedule
7(n) may not be updated without Lender’s prior written consent.

 

(o)                                 Liens.  Broker/Dealer covenants and agrees
that, so long as Lender shall have any Loan Commitment hereunder, or the Loans
or other Obligations (other than contingent obligations with respect to which no
express indemnification claim has been made) shall remain unpaid or unsatisfied,
it shall not create, incur, assume or suffer to exist any Lien other than
Permitted Liens.

 

(p)                                 Investments.  Broker/Dealer covenants and
agrees that, so long as Lender shall have any Loan Commitment hereunder, or the
Loans or other Obligations (other than contingent obligations with respect to
which no express indemnification claim has been made) shall remain unpaid or
unsatisfied, it shall not directly or indirectly, do any of the following: 
(A) other than in the Ordinary Course of Business, purchase or acquire, or make
any commitment therefor, any capital stock, equity interest, or any obligations
or other securities of, or any interest in, any Person, including the
establishment or creation of a Subsidiary (other than Consolidated Subsidiaries
subject to the limitations herein) or enter into any joint ventures, or (B) make
or commit to make any acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including by way of merger, consolidation or other
combination, or (C) make or commit to make any advance, loan, extension of
credit or capital contribution to, or any other investment in, any Person
including any Affiliate of Broker/Dealer (the items described in clauses (A),
(B) and (C) are referred to as “Investments”), except for:

 

(i)                                     Investments in cash and Cash Equivalent
Investments;

 

(ii)                                  Rate Contracts permitted by Section 7(n);

 

(iii)                               existing Debt set forth on Schedule 7(n) and
any renewals, refinancings or extensions thereof in a principal amount not in
excess of that outstanding as of

 

26

--------------------------------------------------------------------------------



 

the date of such renewal, refinancing or extension and the terms of any such
renewal, refinancing or extension are not materially less favorable to the
obligor thereunder;

 

(iv)                              receivables owing to Obligors or any of their
Subsidiaries or any receivables, advances and payments to suppliers, in each
case if created, acquired or made in the Ordinary Course of Business and payable
or dischargeable in accordance with customary trade terms;

 

(v)                                 loans and advances (excluding customary
reimbursement expenses in the Ordinary Course of Business) to officers,
directors and employees in an aggregate amount not to exceed $600,000 at any
time outstanding; provided that such loans and advances shall comply with all
applicable requirements of any applicable laws (including the Sarbanes-Oxley Act
of 2002, as amended);

 

(vi)                              loans or investments (including debt
obligations) in an aggregate amount outstanding at any time not to exceed
$1,000,000 received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the Ordinary Course of
Business;

 

(vii)                           additional loan advances and/or investments of a
nature not contemplated by the foregoing clauses hereof; provided, that the sum
of such loans, advances and/or investments contemplated by this
Section 7(p) (including Investments in Consolidated Subsidiaries),
Section 7(n)(v) and Section 7(n)(vi), in the aggregate, shall not at any time
exceed $7,500,000 (the “Additional Loan and Investment Cap”); provided, that so
long as no Default has occurred and is continuing, the Additional Loan and
Investment Cap shall increase to $10,000,000 beginning on December 31, 2018, and
thereafter;

 

(viii)                        without duplication, investments constituting Debt
permitted under Section 7(n).

 

(q)                                 Transactions with Affiliates.  Broker/Dealer
covenants and agrees that, so long as Lender shall have any Loan Commitment
hereunder, or the Loans or other Obligations (other than contingent obligations
with respect to which no express indemnification claim has been made) shall
remain unpaid or unsatisfied, it shall not directly or indirectly, enter into
any transaction with, or pay any compensation or other amounts to, any Affiliate
of Broker/Dealer or any Affiliate of any Subsidiary of Broker/Dealer, other than
(i) payments expressly permitted pursuant to Section 7(u), (ii) transactions on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than such Affiliate,
(iii) as specifically described on Schedule 7(q) and (iv) transactions permitted
under this Section 7.

 

(r)                                   Restricted Payments.  Broker/Dealer
covenants and agrees that, so long as Lender shall have any Loan Commitment
hereunder, or the Loans or other Obligations (other than contingent obligations
with respect to which no express indemnification claim has been made) shall
remain unpaid or unsatisfied, it shall not directly or indirectly, except as set
forth in Schedule 7(r), do any of the following:  (i) declare or make any
dividend payment or other

 

27

--------------------------------------------------------------------------------



 

distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of its Capital Securities, partnership
interests, membership interests or other Capital Securities (including
warrants), or (ii) purchase, redeem or otherwise acquire for value any of its
partnership interests, membership interests or other Capital Securities or any
warrants, rights or options to acquire such Capital Securities or securities now
or hereafter outstanding; provided that with respect to payments made under
either clauses (i) or (ii) of this Section 7(r), Broker/Dealer may make any such
payment so long as no Event of Default exist before such payment or would occur
after giving effect thereto.

 

(s)                                   Change in Structure.  Broker/Dealer
covenants and agrees that, so long as Lender shall have any Loan Commitment
hereunder, or the Loans or other Obligations (other than contingent obligations
with respect to which no express indemnification claim has been made) shall
remain unpaid or unsatisfied, no Obligor shall directly or indirectly, except as
set forth on Schedule 7(s), amend any of its governing documents or make any
changes in its equity capital structure (including in the terms of its
outstanding Capital Securities), in each case as to (i) Broker/Dealer and/or
Holdings LP without Lender’s prior written consent which consent shall not be
unreasonably withheld or delayed, and (ii) each other Obligor to the extent such
amendment or change results in a material adverse effect on Lender’s rights or
remedies under any Loan Document or the credit worthiness of such Obligor as
determined by Lender in its reasonable lending judgment.

 

(t)                                    Modifications of Certain Documents.  The
Broker/Dealer will not amend, modify or waive any of its rights under its
organizational documents, other than (i) immaterial amendments, modifications or
waivers that could not reasonably be expected to adversely affect the Lender and
(ii) amendments or modifications that have been approved by the Lender prior to
being made.  Broker/Dealer shall deliver or cause to be delivered to the Lender
a copy of each amendment, modification or waiver of its organizational documents
promptly after the execution and delivery thereof.

 

(u)                                 Management and Consulting Arrangements. 
Broker/Dealer covenants and agrees that, so long as Lender shall have any Loan
Commitment hereunder, or the Loans or other Obligations (other than contingent
obligations with respect to which no express indemnification claim has been
made) shall remain unpaid or unsatisfied, it shall not directly or indirectly,
except as set forth on Schedule 7(u), enter into any management or consulting
arrangement with any Affiliate of Broker/Dealer, Holdings LP or any Subsidiary
Broker/Dealer or Holdings LP or any holder of Debt of Broker/Dealer and/or
Holdings LP, or pay or accrue any management, consulting or similar fees to any
Affiliate of Broker/Dealer or Holdings LP, or any Affiliate of any Subsidiary of
Broker/Dealer or Holdings LLP; provided that upon the occurrence or during the
continuance of an Event of Default, neither Broker/Dealer nor Holdings LP shall
make payments under any of the agreements set forth on Schedule 7(u).

 

(v)                                  ERISA Liabilities; Employee Plans.  The
Broker/Dealer shall (i) keep in full force and effect any and all Employee Plans
which are governed by ERISA, and not withdraw from any such Employee Plans,
unless such withdrawal can be effected or such Employee Plans can be terminated
without liability that would reasonably be expected to have a Material Adverse
Effect upon the Broker/Dealer; (ii) make contributions to all of such Employee

 

28

--------------------------------------------------------------------------------



 

Plans in a timely manner and in a sufficient amount to comply with the standards
of ERISA; including the minimum funding standards of ERISA; (iii) comply with
all material requirements of ERISA which relate to such Employee Plans;
(iv) notify the Lender immediately upon receipt by the Broker/Dealer of any
notice concerning the imposition of any withdrawal liability or of the
institution of any proceeding or other action which may result in the
termination of any such Employee Plans or the appointment of a trustee to
administer such Employee Plans; (v) promptly advise the Lender upon its becoming
aware of the occurrence of any “Reportable Event” or “Prohibited Transaction”
(as such terms are defined in ERISA), with respect to any such Employee Plans;
and (vi) amend any Employee Plan that is intended to be qualified within the
meaning of Section 401 of the Internal Revenue Code of 1986 to the extent
necessary to keep the Employee Plan qualified, and to cause the Employee Plan to
be administered and operated in a manner that does not cause the Employee Plan
to lose its qualified status.

 

(w)                               Compliance with Lender Regulatory
Requirements; Increased Costs.  If the Lender shall reasonably determine that
any Regulatory Change, or compliance by the Lender or any Person controlling the
Lender with any request or directive (whether or not having the force of law) of
any governmental authority, central bank or comparable agency has or would have
the effect of reducing the rate of return on the Lender’s or such controlling
Person’s capital as a consequence of the Lender’s obligations hereunder to a
level below that which the Lender or such controlling Person could have achieved
but for such Regulatory Change or compliance (taking into consideration the
Lender’s or such controlling Person’s policies with respect to capital adequacy)
by an amount deemed by the Lender or such controlling Person to be material or
would otherwise reduce the amount of any sum received or receivable by the
Lender hereunder or under the Revolving Note with respect thereto, then from
time to time, upon demand by the Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail), the Broker/Dealer shall pay directly to
the Lender or such controlling Person such additional amount as will compensate
the Lender for such increased cost or such reduction, so long as such amounts
have accrued on or after the day which is one hundred eighty days (180) days
prior to the date on which the Lender first made demand therefor; provided that
such demand is consistent with demands made generally in respect of the
applicable facts and circumstances by Lender under other credit agreements
containing a provision similar to this Section 7(w).

 

(x)                                 Inconsistent Agreements.  The Broker/Dealer
shall not enter into any agreement containing any provision which would be
violated or breached by any borrowing by the Broker/Dealer hereunder or by the
performance by the Broker/Dealer of any of its Obligations hereunder or under
any other Loan Document.

 

8.                                      Events of Default.  The Broker/Dealer,
without notice or demand of any kind, shall be in default under this Rider upon
the occurrence of any of the following events (each an “Event of Default”).

 

(a)                                 Nonpayment of Obligations.  Any amount due
and owing under this Loan Agreement or any of the Obligations, whether by its
terms or as otherwise provided herein, is not paid when due.

 

29

--------------------------------------------------------------------------------



 

(b)                                 Misrepresentation.  Any oral or written
warranty, representation, certificate or statement of any Obligor in this Loan
Agreement, the other Loan Documents or any other agreement with the Lender shall
be false in any material respect when made or at any time thereafter, or if any
financial data or any other information now or hereafter furnished to the Lender
by or on behalf of any Obligor shall prove to be false, inaccurate or misleading
in any material respect.

 

(c)                                  Nonperformance.  Any failure to perform or
default in the performance of any covenant, condition or agreement contained in
this Loan Agreement or in the other Loan Documents or any other agreement with
the Lender, provided that with respect to Sections 7(d), 7(e), 7(f), and 7(v),
Broker/Dealer shall have a period of ten (10) days in order to cure such default
or failure to perform.

 

(d)                                 Default under Loan Documents.  A default
under the Loan Agreement or any of the other Loan Documents, all of which
covenants, conditions and agreements contained therein are hereby incorporated
in this Loan Agreement by express reference, shall be and constitute an Event of
Default under this Loan Agreement and any other of the Obligations; provided
that other than (i) an Event of Default under the remainder of this Section 8 or
(ii) a payment default or default under Section 8(b) of the Form 33(R), such
default shall remain unremedied for fifteen (15) days.

 

(e)                                  Default under Other Debt.  As to more than
$500,000 in Debt of Broker/Dealer in the aggregate at any time (i) Broker/Dealer
shall fail to make any payment due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) on any such Debt and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt; (ii) any other default under any
agreement or instrument relating to any such Debt, or any other event, shall
occur and shall continue after the applicable grace period, if any, specified in
such agreement or instrument if the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or
(iii) any such Debt shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled required payment) prior to the
stated maturity thereof.

 

(f)                                    Other Material Obligations.  Any default
in the payment when due, or in the performance or observance of, any material
obligation of, or condition agreed to by, any Obligor with respect to any
material purchase or lease of goods or services (after any applicable cure
periods have elapsed) where such default, singly or in the aggregate with all
other such defaults, might reasonably be expected to have a Material Adverse
Effect.

 

(g)                                 Bankruptcy, Insolvency.  A proceeding under
any bankruptcy, reorganization, arrangement of debt, insolvency, readjustment of
debt or receivership law or statute is filed (i) against any Obligor and an
adjudication or appointment is made or order for relief is entered, or such
proceeding remains undismissed for a period in excess of thirty (30) days after
commencement of the action, or (ii) by any Obligor; any Obligor makes an
assignment for the benefit of creditors; any Obligor voluntarily or
involuntarily dissolves or is dissolved, or terminates or is terminated; any
Obligor takes any corporate, limited liability company or

 

30

--------------------------------------------------------------------------------



 

partnership, as applicable, action to authorize any of the foregoing; or any
Obligor becomes insolvent or fails generally to pay its debts as they become
due.

 

(h)                                 Judgments.  A judgment or order (except for
judgments which are not a Lien on personal Property and which are being
contested by such Person in good faith) shall be rendered against any Obligor
and such judgment or order shall remain unsatisfied or undischarged and in
effect, or is not bonded pending appeal, for thirty (30) consecutive days
without a stay of enforcement or execution, provided that this
Section 8(h) shall not apply (i) to any judgment for which such Obligor is fully
insured (except for normal deductibles in connection therewith) and with respect
to which the insurer has assumed the defense and is not defending under
reservation of right and with respect to which Lender reasonably believes the
insurer will pay the full amount thereof (except for normal deductibles in
connection therewith) or (ii) to the extent that the aggregate amount of all
such judgments and orders does not exceed $500,000.

 

(i)                                    Liens by Government Agencies.  A notice
of Lien, levy or assessment is filed or recorded with respect to all or a
substantial part of the assets of any Obligor by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipality or other governmental agency, or any taxes or debts owing at any
time or times hereafter to any one or more of them become a Lien upon all or a
substantial part of the Obligor’s Property, and (i) such Lien, levy or
assessment is not discharged or released or the enforcement thereof is not
stayed within 30 days of the notice or attachment thereof, or (ii) if the
enforcement thereof is stayed, such stay shall cease to be in effect, provided
that this Section 8(i) shall not apply to any Permitted Liens.

 

(j)                                    Attachment, Seizures, Levies.  All or any
part of the Broker/Dealer’s Property is attached, seized, subjected to a writ or
distress warrant, or is levied upon, or comes within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors and on or
before the thirtieth (30th) day thereafter such assets are not returned to
and/or such writ, distress warrant or levy is not dismissed, stayed or lifted
and if the amount of such Property, together with any other such Property that
is so attached, seized, subjected to writ or distress warrant or levied upon,
exceeds $750,000 at any time.

 

(k)                                 Change in Control.  The occurrence of any
Change in Control.

 

(l)                                    Membership Status; Compliance.  The
membership of the Broker/Dealer on any commodity or securities exchange or the
status of the Broker/Dealer as a clearing member thereof, shall be terminated,
revoked or suspended for any reason, or the registration of the Broker/Dealer as
a broker dealer with the SEC shall be suspended, revoked or terminated for any
reason, or the Broker/Dealer shall fail to comply with any Capital Requirements,
or Broker/Dealer is enjoined, restrained, or in any way prevented by the order
of any court or any administrative or regulatory agency from conducting all or
any material part of its business affairs.

 

(m)                              Material Adverse Effect.  A material adverse
change shall occur (i) in the operations, business, properties or condition
(financial or otherwise) of Broker/Dealer or Holdings LP, or (ii) which
materially impairs the ability of Broker/Dealer or Holdings LP to

 

31

--------------------------------------------------------------------------------



 

perform its respective obligations under this Agreement and the other Loan
Documents, in each case as determined by Lender in its reasonable discretion.

 

(n)                                 Guaranty.  Any Guarantor terminates,
discontinues or revokes its Guaranty or attempts to do any of the foregoing or
any Guarantor shall contest the validity of its Guaranty.

 

(o)                                 Subordinated Debt.  The subordination
provisions of any Subordinated Debt shall for any reason be revoked or invalid
or otherwise cease to be in full force and effect.  The Broker/Dealer shall
contest in any manner, or any other holder thereof shall contest in any judicial
proceeding, the validity or enforceability of the Subordinated Debt or deny that
it has any further liability or obligation thereunder, or the Obligations shall
for any reason not have the priority contemplated by the subordination
provisions of the Subordinated Debt.

 

(p)                                 Related Debt.  The occurrence of any
material breach, default or event of default under or with respect to the
(i) BONY Credit Agreement or BD Loan Agreement, (ii) any Debt set forth on
Schedule 7(n) or (iii) any Third Party Debt, provided that a breach shall be
deemed material in the event the creditor takes material action against debor
under such agreement(s) or in connection with such Debt.

 

(q)                                 Suspension of Payment Obligations.  Any
condition or event shall have occurred which would have the effect of suspending
the repayment obligation of the Broker/Dealer for any advance of Revolving Loans
made under the Loan Agreement, whether or not any such advance has then been
made to or is then due from the Broker/Dealer or there has been an actual
default in the payment of any principal or interest of any such advance at the
scheduled maturity or due date thereof.

 

9.                                      Remedies.  Upon the occurrence and
during the continuance of an Event of Default, the Lender shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or as otherwise provided at law or in equity.  Without limiting
the generality of the foregoing, the Lender may, at its option upon the
occurrence and during the continuance of an Event of Default, upon written
notice to the Broker/Dealer and the Exchange, terminate its remaining commitment
and exercise its rights under the Loan Agreement to accelerate the Revolving
Loan Maturity Date, subject in all events to the requirements for such
acceleration specified in the Loan Agreement.  The parties, by incorporating the
terms of this Rider, agree that to the extent any provision of this Rider is
inconsistent with any provision of Appendix D to the Rule or of any other
applicable provision of the SEC, the rules and regulations thereunder, or the
rules of FINRA, then the Form 33R and such provisions, rules and regulations
shall control, and no provision of this Rider shall impede the ability of the
Broker/Dealer to comply with such provisions, rules and regulations.

 

10.                               Obligations Absolute.  None of the following
shall affect the Obligations of the Broker/Deal to the Lender under this Loan
Agreement.

 

(a)                                 release by the Lender of any Guarantor or of
any other party liable with respect to the Obligations; or

 

32

--------------------------------------------------------------------------------



 

(b)           release, extension, renewal, modification or substitution by the
Lender of any Guaranty, or the compromise of the liability of any Guarantor of
the Obligations.

 

11.          Notices.  Except as otherwise provided herein, Broker/Dealer waives
all notices and demands in connection with the enforcement of Lender’s rights
hereunder.  All notices and other communications provided for hereunder shall be
in writing and shall be mailed, faxed or delivered at the following address:

 

If to the Broker/Dealer:

 

J.V.B. Financial Group, LLC
Cira Center
2929 Arch Street, Suite 1703
Philadelphia, Pennsylvania 19104
Attn: Joseph W. Pooler, Jr.
Email: JPooler@cohenandcompany.com
Fax: (215) 701-8279

 

 

 

With a copy to:

 

Duane Morris LLP
30 South 17th Street
Philadelphia, Pennsylvania 19103
Attn: Darrick M. Mix
Email: DMix@duanemorris.com
Fax: (215) 405-2906

 

 

 

If to Lender:

 

MB Financial Bank, N.A.
800 West Madison Street
Chicago, Illinois 60607
Attn: Scott A. Mier
Fax: (312) 633-0322
Email: smier@mbfinancial.com

 

 

 

With a copy to:

 

Saul Ewing Arnstein & Lehr LLP
161 N. Clark Street, Suite 4200
Chicago, Illinois 60601
Attn: Erik L. Kantz, Esq.
Fax: (312) 876-6211
Email: erik.kantz@saul.com

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 11.  All such notices and other communications shall be
effective, (i) if mailed, when received or three (3) days after deposited in the
mails, whichever occurs first, (ii) if faxed, when transmitted and confirmation
received, or if emailed, upon transmission provided that notice also is provided
by another means hereunder (iii) if hand delivered, upon delivery, and if
delivered by overnight courier, upon the next Business Day after deposit.

 

33

--------------------------------------------------------------------------------



 

12.          Expenses; Indemnification.

 

(a)           The Broker/Dealer agrees to pay or reimburse the Lender, within 30
days of demand, for all reasonable and documented out-of-pocket expenses
(including the reasonable fees and expenses of outside legal counsel for the
Lender) incurred by the Lender in connection with the enforcement or protection
of the Lender’s rights pursuant to this Loan Agreement and the other Loan
Documents and the Loan, including those incurred with respect to a Default and
any enforcement or collection proceedings resulting therefrom, including without
limitation, in (A) bankruptcy, insolvency, receivership, foreclosure, winding up
or liquidation proceedings, (B) judicial or regulatory proceedings and
(C) workout, restructuring or other negotiations or proceedings, whether or not
the workout, restructuring or transaction contemplated thereby is consummated.

 

(b)           The Broker/Dealer hereby agrees to indemnify the Lender, its
Subsidiaries and Affiliates and its and their respective partners, members,
directors, officers, employees, agents and advisors (each an “Indemnified
Party”) from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages or expenses incurred by any of them arising out of,
in connection with, or as a result of, this Loan Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof,
including, without limitation, the reasonable fees and disbursements of outside
counsel incurred in connection with any such investigation or litigation or
other proceedings; provided that such indemnity shall not, as to any Indemnified
Party, be available to the extent that such losses, liabilities, claims,
damages, or expenses are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or a material breach of this Loan
Agreement by such Indemnified Party.  The Lender agrees to give the
Broker/Dealer notice of any such investigations, litigation or other
proceedings, within a reasonable time after Lender’s actual discovery of the
same; provided that the Lender’s failure to provide such notice shall not affect
the Broker/Dealer’s obligations hereunder.

 

(c)           To the fullest extent permitted by applicable law, the
Broker/Dealer shall not assert, and Broker/Dealer hereby waives, any claim
against each Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Loan
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Loan or the use of
the proceeds thereof.

 

13.          Assignments.  Paragraph 19(c) of Form 33R is hereby replaced with
the following as paragraphs 19(c) and 19(d):

 

“(c)         The Broker/Dealer may not transfer, sell, assign, pledge, or
otherwise encumber or dispose of any of its rights or obligations under the Loan
Documents without the prior written consent of the Lender and the prior written
consent of FINRA, and any attempted transfer, sale, assignment, pledge,
encumbrance or disposal shall be null and void.  The Lender may transfer, sell,

 

34

--------------------------------------------------------------------------------



 

assign, pledge, or otherwise encumber or dispose of the Loans or any portion
thereof only with the prior written consent of the Broker/Dealer (not to be
unreasonably withheld or delayed and not to be required during the continuance
of an Event of Default or an Event of Acceleration) and only with the prior
written consent of FINRA.

 

(d)           Notwithstanding anything herein to the contrary, subject to the
approval of the board of directors of the Lender (if deemed necessary or
appropriate by the Lender) and only with the prior written consent of FINRA, the
Lender may, in its sole discretion and without the Broker/Dealer’s consent,
assign its rights and obligations under the Loan Documents and the Loan (before
or after the closing) to Affiliates of the Lender (but subject to customary
documentation in form and substance reasonably acceptable to the
Broker/Dealer).  Upon the effectiveness of any such assignment, the
Broker/Dealer shall look solely to the assignee in respect of this Loan
Agreement and Lender shall have no further obligations in respect of this Loan
Agreement.”

 

14.          Reliance and Survival.  All covenants, agreements, representations
and warranties made by the Broker/Dealer herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this Loan
Agreement or any other Loan Document incorporated herein by reference shall be
considered to have been relied upon by the Lender and shall survive the
execution and delivery of any Loan Document and the making of the Loan,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Loan or any fee or any other amount
payable under the Loan Documents is outstanding and unpaid and so long as this
Loan Agreement has not been terminated (whether by maturity or otherwise).  The
provisions of Section 3 and Sections 9 through 21 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loan, the permitted assignment of this
Loan Agreement, and the termination of this Loan Agreement or any provision
hereof.  The benefits of this Section 14 shall extend to any Person who is or
has been a Lender under this Loan Agreement.

 

15.          Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Obligor or the transfer to the Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender is required or elects to repay
or restore, and as to all reasonable costs, expenses, and attorneys’ fees of the
Lender, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

35

--------------------------------------------------------------------------------



 

16.          No Fiduciary Duty.  The Broker/Dealer agrees that in connection
with all aspects of the transactions contemplated by this Loan Agreement and the
other Loan Documents and any communications in connection therewith, the
Broker/Dealer and its Affiliates, on the one hand, and the Lender and its
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Lender or its Affiliates and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

 

17.          Counterparts; Integration.  This Loan Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument and any of the parties hereto may execute this Loan
Agreement by signing any such counterpart.  This Loan Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.

 

18.          Amendments.  Except as provided herein, no provision of this Loan
Agreement may be amended, supplemented or otherwise modified (each a
“modification”) except by an instrument in writing signed by the Broker/Dealer
and the Lender and approved in writing by the Examining Authority.  This Loan
Agreement shall not be subject to cancellation by either the Lender or the
Broker/Dealer, and no payment shall be made, nor this Loan Agreement terminated,
rescinded or modified by mutual consent or otherwise if the effect thereof would
be inconsistent with the requirements of 17 CFR 240.15c3-1 and 240.15c3-1d.

 

19.          Headings.  The captions in this Loan Agreement are for convenience
of reference only and in no way define, limit or describe the scope of this Loan
Agreement and shall not be considered in the interpretation of this Loan
Agreement or any provision thereof.

 

20.          Release of Claims Against Lender.  In consideration of the Lender
making the Loans, the Broker/Dealer and all other Obligors do each hereby
release and discharge the Lender of and from any and all claims, harm, injury,
and damage of any and every kind, known or unknown, legal or equitable, which
any Obligor may have against the Lender from the date of their respective first
contact with the Lender until the date of this Agreement including, but not
limited to, any claim arising from any reports (environmental reports, surveys,
appraisals, etc.) prepared by any parties hired or recommended by the Lender.
The Broker/Dealer and all other Obligors confirm to Lender that they have
reviewed the effect of this release with competent legal counsel of their
choice, or have been afforded the opportunity to do so, prior to execution of
this Agreement and the Loan Documents and do each acknowledge and agree that the
Lender is relying upon this release in extending the Loans to the Broker/Dealer.

 

21.          Customer Identification - USA Patriot Act Notice.  The Lender
hereby notifies the Broker/Dealer that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and the Lender’s policies and practices, the Lender is required to
obtain, verify and record certain information and documentation that identifies
the Broker/Dealer, which information includes the name and address of the
Broker/Dealer and such other information that will allow the Lender to identify
the Broker/Dealer in accordance with the Act.

 

36

--------------------------------------------------------------------------------



 

The Broker/Dealer and the Lender agree that this Rider shall be deemed to be a
part of this Loan Agreement.

 

 

 

J.V.B. FINANCIAL GROUP, LLC

 

 

 

 

 

By:

/s/ Douglas Listman

 

Name:

Douglas Listman

 

Title:

Chief Financial Officer

 

 

 

 

 

MB FINANCIAL BANK, N.A.

 

 

 

 

 

By:

/s/ Scott Mier

 

Name:

Scott Mier

 

Title:

Senior Vice President

 

[Signature Page to Rider A to
Revolving Note and Cash Subordination Agreement

 

--------------------------------------------------------------------------------



 

DISCLOSURE SCHEDULES

 

to

 

RIDER A TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT

 

by and between

 

MB FINANCIAL BANK, N.A.

 

and

 

J.V.B. FINANCIAL GROUP, LLC

 

dated as of

 

January 29, 2019

 

These disclosure schedules (these “Disclosure Schedules”) are being delivered
pursuant to Rider A (“Rider A”) to the Revolving Note and Cash Subordination
Agreement (the “Loan Agreement”), dated as of January 29, 2019, by and between
MB Financial Bank, N.A. (the “Lender”) and J.V.B. Financial Group, LLC (the
“Broker/Dealer”).  Capitalized terms used but not defined herein shall have the
same meanings given them in the Loan Agreement.

 

These Disclosure Schedules are arranged in sections corresponding to the
numbered and lettered sections and subsections contained in Rider A, and the
disclosures in any section or subsection of these Disclosure Schedules shall
qualify other sections and subsections of Rider A. Disclosure of any information
or document in these Disclosure Schedules is not a statement or admission that
it is material or required to be disclosed herein.  The descriptive headings in
these Disclosure Schedules are inserted for convenience of reference only and
are not intended to be part of, or to affect the meaning, construction or
interpretation of, these Disclosure Schedules, Rider A or the Loan Agreement.

 

No disclosure in these Disclosure Schedules relating to any possible breach or
violation of any agreement, law or regulation shall be construed as an admission
or indication that any such breach or violation exists or has actually occurred,
and no disclosure in these Disclosure Schedules constitutes an admission of any
liability or obligation of Broker/Dealer or Lender to any third party nor an
admission against interests of Broker/Dealer or Lender to any third party.

 

--------------------------------------------------------------------------------



 

Schedule 5(e)

Equity Ownership of Broker/Dealer, Holdings LP, Operating LLC, and Parent

 

Ownership Structure of Obligors:

 

Obligor

 

Type of Outstanding Equity Interests

 

Holders of such Equity Interests

Broker/Dealer

 

Limited Partnership Interests

 

Holdings LP (100%)

Holdings LP

 

Limited Partnership Interests

 

Operating LLC (99%)
C&CO (1%)

C&CO

 

Membership Interests

 

Cohen & Company, LLC (100%)

Operating LLC

 

Units of Membership Interests: 16,536,914 issued and outstanding as of the date
of these Disclosure Schedules.

 

Parent (67.80%)
Daniel G. Cohen (30.14%)
Christopher Ricciardi (1.62%)
Linda Koster (0.44%)

Parent

 

Common Stock: 1,214,762 shares issued and outstanding as of the date of these
Disclosure Schedules



Series E Voting Non-Convertible: Preferred Stock 4,983,557 shares issued and
outstanding as of the date of these Disclosure Schedules

 

Common Stock:

·                  Daniel G. Cohen and Other Members of His Immediate Family —
directly or indirectly own 48% of Parent’s outstanding shares of common stock.

Public shareholders own the remaining 52% of the Company’s common stock.

 

Series E Voting Non-Convertible Preferred Stock:

·                  Daniel G. Cohen is the indirect owner of 4,983,557 shares of
Series E Voting Non-Convertible Preferred Stock, representing 100% of the issued
and outstanding Series E Voting Non-Convertible Preferred Stock.

 

Other Equity Interests of Obligors:

 

1.              Convertible Senior Secured Promissory Note issued by Operating
LLC to DGC Family Fintech Trust on March 10, 2017 in the aggregate principal
amount of $15,000,000, together with the related Securities Purchase Agreement,
dated as of March 10, 2017, by and among Operating LLC (formerly known as IFMI,
LLC), the DGC Family Fintech Trust, a trust established by Daniel G. Cohen, and
solely with respect to certain provisions thereof, Parent (formerly
Institutional Financial Markets, Inc.), and the related Pledge Agreement, dated
as of March 10, 2017, by and among Operating LLC (formerly known as IFMI, LLC),
in favor of the DGC Family Fintech Trust

 

·                  Maturity date 3/10/2022.

·                  Convertible at any time prior to maturity into units of
membership interests in Operating LLC at a conversion price of $1.45 per unit
(or an aggregate of 10,344,827 units).  Upon redemption, the 10,344,827 units
are convertible into, at Parent’s option, Parent common stock at a 10:1 ratio
(or an aggregate of 1,034,483 shares of Parent common stock) or cash.

 

2.              Convertible Senior Secured Promissory Note issued by Parent to
EBC 2013 Family Trust on September 25, 2013 in the aggregate principal amount of
$2,400,000.

 

·                  Maturity Date 9/25/2019.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $12.00 per share (or an aggregate
of convertible into 200,000 shares of Parent common stock).

 

2

--------------------------------------------------------------------------------



 

Schedule 5(e)

Equity Ownership

Continued

 

·                  Convertible into an additional 16,207 shares of Parent common
stock as of October 31, 2018 assuming none of the interest under the note is
paid to the holder thereof in cash.

 

3.              Convertible Senior Secured Promissory Note issued by Parent to
Edward E. Cohen IRA on August 28, 2015 in the aggregate principal amount of
$4,385,628.

 

·                  Maturity Date 9/25/2019.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $12.00 per share (or an aggregate
of convertible into 365,469 shares of Parent common stock).

·                  Convertible into an additional 29,616 shares of Parent common
stock as of October 31, 2018 assuming none of the interest under the note is
paid to the holder thereof in cash.

 

4.              As of the date of these Disclosure Schedules, there are
unexercised out-of-the money options which were issued under Parent’s 2006
Long-Term Incentive Plan and Parent’s Second Amended and Restated 2010 Long-Term
Incentive Plan and which are exercisable into an aggregate of 319,286 shares of
Parent common stock and expire November 30, 2018.

 

5.              One award for 50,000 Restricted Stock Units is outstanding as of
the date of these Disclosure Schedules.

 

·                  Award was issued under Parent’s Second Amended and Restated
2010 Long-Term Incentive Plan.

·                  Restricted Stock Units vest pursuant to performance criteria
set forth in the applicable award agreement.

 

 

 

As of 10/31/18

 

Parent Shares of Common Stock Summary:

 

 

 

 

 

 

 

Parent Common Stock Issued & Outstanding

 

1,214,762

 

 

 

 

 

Operating LLC Units of Membership interests not held by Parent (upon redemption,
the units are convertible into, at Parent’s option, Parent common stock at a
10:1 ratio or cash)

 

532,409

 

 

 

 

 

Parent Common Stock Underlying Outstanding Restricted Stock Units

 

50,000

 

 

 

 

 

September 25, 2013 Convertible Senior Secured Promissory Notes (convertible into
Parent common stock)

 

565,469

 

 

 

 

 

March 10, 2017 Convertible Senior Secured Promissory Note (convertible into
Operating LLC units of membership interests, which upon redemption are
convertible into, at Parent’s option, Parent common stock at a 10:1 ratio or
cash)

 

1,034,483

 

 

 

 

 

Parent Common Stock Underlying Outstanding Options

 

319,286

 

 

 

 

 

Total Shares of Parent Common Stock (fully diluted)

 

3,716,409

 

 

3

--------------------------------------------------------------------------------



 

Schedule 5(k)

Liquidity

 

Date                       11/16/2018

 

In ‘000s

 

 

 

MB Financial

 

Pershing

 

BoNY

 

Zions Bank

 

Gestational
Repo

 

RCG

 

Other

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash

 

244.8

 

 

 

4,549.3

 

 

 

 

 

 

 

 

 

4,794.10

 

Reverse Repo Balance

 

 

 

 

 

3,626,469.7

 

 

 

353,703.4

 

 

 

 

 

3,980,173.10

 

Long

 

 

 

242,458.1

 

 

 

42,329.3

 

 

 

9.5

 

1,570.0

 

286,366.90

 

Due from Broker

 

 

 

116,602.5

 

5,762.1

 

2,726.7

 

 

 

910.1

 

 

 

126,001.40

 

Other

 

 

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

Total Assets

 

244.80

 

359,060.60

 

3,636,781.10

 

45,056.00

 

353,703.40

 

919.60

 

1,570.00

 

4,397,335.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Repo

 

 

 

 

 

(3,659,011.5

)

(42,473.5

)

(354,668.4

)

 

 

 

 

(4,056,153.4

)

Short

 

 

 

(136,876.8

)

 

 

 

 

 

 

—

 

 

 

(136,876.8

)

Due to Broker

 

 

 

(95,709.1

)

 

 

 

 

 

 

—

 

 

 

(95,709.1

)

Other

 

 

 

—

 

(4,549.3

)

—

 

—

 

—

 

(7,067.8

)

—

 

Total Liabilities

 

—

 

(232,585.9

)

(3,663,560.8

)

(42,473.5

)

(354,668.4

)

—

 

(7,067.8

)

(4,288,739.3

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equity

 

244.8

 

126,474.7

 

(26,779.7

)

2,582.5

 

(965.0

)

919.6

 

(5,497.8

)

96,979.1

 

 

4

--------------------------------------------------------------------------------



 

Schedule 5(m)

Litigation & Contingent Liabilities of Broker/Dealer

 

None.

 

5

--------------------------------------------------------------------------------



 

Schedule 7(j)

Deposit Accounts of the Broker/Dealer

 

Account Name

 

Account Number

 

Bank

 

 

 

 

 

J.V.B. Financial Group LLC

 

1980004219

 

MB Financial Bank, N.A.

J.V.B. Financial Group LLC

 

1980004340

 

MB Financial Bank, N.A.

J.V.B. Financial Group LLC

 

1980004847

 

MB Financial Bank, N.A.

 

6

--------------------------------------------------------------------------------



 

Schedule 7(m)

Consolidated Subsidiaries of Broker/Dealer and Holdings LP

 

Broker/Dealer:

None.

 

 

Holdings LP:

Broker/Dealer and COOF Asset Acquisition, LLC

 

7

--------------------------------------------------------------------------------



 

Schedule 7(n)

Debt of Obligors

 

Loan Agreement among J.V.B. Financial Group, LLC, as Borrower, J.V.B. Financial
Group Holdings, LP, as Corporate Guarantor, C&CO/Princeridge Partners LLC, as
general partner of J.V.B. Financial Group Holdings, LP, Cohen & Company, LLC, as
Corporate Guarantor, Cohen & Company Inc., as Corporate Guarantor, and MB
Financial Bank, N.A., as lender, dated as of April 25, 2018 (the “MB Financial
Bank Credit Facility”) and as amended by the First Amendment to Loan Agreement,
dated January 29, 2019.

 

The Loan Agreement and Rider A.

 

8

--------------------------------------------------------------------------------



 

Schedule 7(q)

Transactions with Affiliates

 

1.              Paymaster Agreement, dated 10/17/14, between Operating LLC and
Broker/Dealer.

2.              Fourth Amended and Restated Expense Sharing Agreement, with
Addendums, dated 10/15/14, 1/1/17, 1/1/18, respectively, among Broker/Dealer,
Holdings LP and Operating LLC.

3.              Line of Credit Agreement, dated 5/1/15, between Broker/Dealer
and Operating LLC.

4.              Permitted distributions under Section 6.9 of the Loan Agreement.

 

9

--------------------------------------------------------------------------------



 

Schedule 7(r)

Restricted Payments

 

None.

 

10

--------------------------------------------------------------------------------



 

Schedule 7(s)

Change in Structure

 

Parent:

 

1.                          On August 3, 2007, Parent’s Board of Directors
authorized Parent to repurchase up to $50,000,000 of its common stock from time
to time in open market purchases or privately negotiated transactions. The
repurchase plan was publicly announced on August 7, 2007.

2.                          2006 AFN Equity Incentive Plan — 938 shares
available to be issued.

3.                          Parent’s Second Amended and Restated 2010 Long-Term
Incentive Plan (as amended April 18, 2011, March 8, 2012 November 30, 2013 and
December 22, 2016): 79,334 shares available to be issued under this plan.

4.                          Conversion of units of membership interests in
Operating LLC not held by Parent:

 

·                  Upon redemption, the 5,324,090 units are convertible into, at
Parent’s option, Parent common stock at a 10:1 ratio (or an aggregate of 532,409
shares of Parent common stock) or cash.

 

5.                          Convertible Senior Secured Promissory Note issued by
Parent to the Edward E. Cohen IRA on August 28, 2015 in the aggregate principal
amount of $4,385,628.

 

·                  Maturity Date 9/25/2019.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $12.00 per share (or an aggregate
of convertible into 365,469 shares of Parent common stock).

·                  Convertible into an additional 29,616 shares of Parent common
stock as of October 31, 2018 assuming none of the interest under the note is
paid to the holder thereof in cash.

 

6.                          Convertible Senior Secured Promissory Note issued by
Parent to EBC 2013 Family Trust on September 25, 2013 in the aggregate principal
amount of $2,400,000.

 

·                  Maturity Date 9/25/2019.

·                  Convertible at any time prior to maturity into shares of
Parent common stock at a conversion price of $12.00 per share (or an aggregate
of convertible into 200,000 shares of Parent common stock).

·                  Convertible into an additional 16,207 shares of Parent common
stock as of October 31, 2018 assuming none of the interest under the note is
paid to the holder thereof in cash.

 

Operating LLC:

 

Convertible Senior Secured Promissory Note issued by Operating LLC to DGC Family
Fintech Trust on March 10, 2017 in the aggregate principal amount of
$15,000,000, together with the related Securities Purchase Agreement, dated as
of March 10, 2017, by and among Operating LLC (formerly known as IFMI, LLC), the
DGC Family Fintech Trust, a trust established by Daniel G. Cohen, and solely
with respect to certain provisions thereof, Parent (formerly Institutional
Financial Markets, Inc.), and the related Pledge Agreement, dated as of
March 10, 2017, by and among Operating LLC (formerly known as IFMI, LLC), in
favor of the DGC Family Fintech Trust

 

·                  Maturity date 3/10/2022.

·                  Convertible at any time prior to maturity into units of
membership interests in Operating LLC at a conversion price of $1.45 per unit
(or an aggregate of 10,344,827 units).  Upon redemption, the 10,344,827 units
are convertible into, at Parent’s option, Parent common stock at a 10:1 ratio
(or an aggregate of 1,034,483 shares of Parent common stock) or cash.

 

11

--------------------------------------------------------------------------------



 

Schedule 7(u)

Management and Consulting Arrangements

 

1.              Paymaster Agreement, dated 10/17/14, between Operating LLC and
Broker/Dealer.

2.              Fourth Amended and Restated Expense Sharing Agreement, with
Addendums, dated 10/15/14, 1/1/17, 1/1/18, respectively, among Broker/Dealer,
Holdings LP and Operating LLC.

 

12

--------------------------------------------------------------------------------